Explanations of vote
Oral explanations of vote
(FR) We voted in favour of Mr El Khadraoui's report on the remuneration of directors of listed companies.
In my country, France, most of these directors are recruited from senior branches of the civil service by co-option, make piles of money from attending board meetings and are paid bonuses. When they leave, they receive what are known as golden parachutes and award themselves remuneration that bears no relationship whatsoever to the actual contribution they make to companies, whose shareholders and employees moreover often suffer on account of their actions or ineptitude.
This cynical behaviour is completely intolerable. It cannot go on. It absolutely must stop, if we want to avoid discrediting the market economy and capitalism.
Madam President, I see that we are now presuming to regulate the terms and conditions of private sector employment. Some honourable Members in this House will recall coming from countries where this was the normal business of the state. Even my country went falteringly a few steps down this road in the 1970s, with calamitous consequences.
It is not the proper business of government to tell people what they can earn. If I want to work for you, Madam President, and you are content to employ me and we are both happy with the terms of our contract, it is wrong for the state to come between us and declare it illegal - let alone for the EU to do so.
I understand that people are cross with banks at the moment, but this proposal is not a proportionate response to an identified problem. It is a form of letting off steam. It is an expression of inchoate anger. Some of us were against these bail-outs in the first place. We never saw why we should be using taxpayers' money to rescue some very wealthy individuals from the consequences of their own errors.
It really is a bit rich for those of you who insisted on the bail-outs now to be complaining and trying to regulate the banks. Even if we do have to do this, it should be done through the proper democratic national mechanisms of the Member States - not imposed by Brussels without democratic consent.
Madam President, thank you, and how wonderful it is to see you in the Chair once more. I think we all agree that remuneration should be aligned with performance. We have all been angered by what we see as directors, bankers and others who seem to be rewarded for failure, especially when their actions have led to an increase in debt and contributed to the credit bubble and the problems that we have seen. However, we should be aware of the unintended consequences of any regulation, and I am afraid that all too often, we are not.
If you regulate the variable part of remuneration, if you regulate bonuses in a way that is not aligned with performance, how will these organisations respond? They will simply increase the non-variable part. They will increase the basic salary and reduce the variable part of remuneration. What you then end up with is a situation where performance and reward are actually far less aligned than they were before. Let us make sure that we study the unintended consequences of our actions.
(IT) Madam President, ladies and gentlemen, the aim of the report is to regulate the placing on the market of novel foods and foods from third countries by establishing rules for the authorisation, supervision, labelling and use of novel foods.
Parliament confirmed that intention at first reading with a view to ensuring a high level of protection of human life and health, animal health and welfare, the environment and consumer interests. However, the Council took only part of these elements into consideration at first reading.
Since the most important first reading amendments were not taken into consideration by the Council, we retabled them in Parliament. These related, in particular, to the issue of cloned animals in food and feed, with regard to which the amendments adopted today and voted for by me introduce the necessary consumer guarantees on the origin of ingredients used in production processes.
(PL) Madam President, a month ago, we voted on the precise and uniform labelling of food to ensure that consumers have the access they need to information about what was used to make the things they eat. We care about the health of Europeans, and we cannot allow food produced from cloned animals or from animals bred from clones to be found on the shelves of our shops. European agriculture maintains high standards and is able to supply healthy products of the best quality, produced under conditions which do not threaten the environment. There is, therefore, no need to give up eating food which we are sure about in favour of untested, uncertain experiments.
(IT) Madam President, ladies and gentlemen, even food sector technology requires Member States and therefore Europe to constantly adopt regulations and legislative measures aimed at protecting health, first and foremost, as well as food quality. This must clearly be done in accordance with the free movement of foods, but with the proviso that they are safe and wholesome. This is an essential requirement for proper and effective legislative activity, precisely because it is for the protection of human health.
The measure that we adopted today, in line with the Council's position, therefore proposes that all products with certain innovative characteristics be included on a special list so as to make people aware of the absence of products derived from techniques or technologies that involve genetic modification of provisions, especially those imported from third countries outside the single market. That is why we may consider the measure adopted as satisfactory in this legislative framework.
(DE) Madam President, I would like to say firstly that there are no economic requirements for providing cloned meat for human consumption. Secondly, the assessment of the risks of eating cloned meat has not yet been completed. However, my main point is that cloning animals is not compatible with European animal welfare legislation. Therefore, cloning animals for food production is not permitted. It should be banned. I believe that the people of the European Union expect us to take a clear stand on this issue.
(LT) I supported this important report. The rapid development of science and technology has created the prerequisites for particularly advanced and innovative food manufacturing processes and measures. However, there is serious concern about the impact on human health of food produce made using genetic engineering, the modification of somatic gene cells and nanotechnologies. The development of science and technology is unavoidable and essential in today's world but, at the same time, it must be safe and dispel doubts over negative consequences on human health. Therefore, extremely strict rules on control and access to the market must be applied to food produce manufactured in this way and consumers must receive necessary and relevant information about it and have the right to choose.
Madam President, I voted to ask the Commission to present a proposal on animal cloning which bans food derived from cloned animals from the European market. Consumers in the European Union do not want it and they care for animal welfare.
The Commission has said that there is no need for cloning to ensure food security in Europe. There is knowledge that it is bad for animals. Cloning is time consuming and costly. At the same time, it is very important to continue research and to encourage the Commission and EFSA to come up with innovation and develop technology on all the other aspects of cloning.
Another important argument is that the technology tests at the moment cannot show the difference between cloned and non-cloned meat, and we cannot therefore inform the consumer and ensure the free choice to which they have the right.
(FI) Madam President, I voted in favour of the new regulation on novel foods that is more stringent than my group would like to see because, in my opinion, we still do not have enough information on, for example, the effects of nanotechnology on food production.
Parliament's position is to prohibit the use of cloned animals as a food source, and this is very important, because cloned animals that have been produced for purposes of research have exhibited completely unexpected muscular degeneration, deformities and rapid ageing of cells, and the animals in question have lived for only a very short time. We do not know about all the changes to cells that can be caused by nanotechnology.
For that reason, we must have the same sort of comprehensive clinical trials for these novel foods that already exist for new medicines, for example. It is also important that food that is classified as essentially comparable should, unlike now, carry a label that gives specific details of any relevant nanotechnology or gene technology associated with the product, so that the consumer can choose whether or not to take the risk.
(LT) In the vote on the regulation on novel foods, I voted against the appearance of foods from cloned animals on the European Union food market. I voted against the fact that concepts such as meat from cloned animals would not be covered by this regulation. I feel we must distinguish between scientific research and practical use quite clearly, specifically in this case - the use of such foods in our everyday lives. A large proportion of EU citizens are against the appearance of cloned meat in the food market. Therefore, we must take this into account. Firstly, there would be doubts over the quality of such meat and its impact on human health has not been investigated conclusively. Ethical considerations and the ethical aspect are another important matter. Today, we are sending out a rather clear political message that we are against the appearance of cloned meat from cloned animals on the EU food market. We call on the European Commission to put forward a legislative proposal so that we can discuss this topic further.
(FI) Madam President, I voted in favour of the meat of cloned animals being taken off European menus and European markets. Moreover, I might say that, as a prolife person, it was easy. This is a matter of advocating life and advocating a healthy life. It is not merely a question of animal rights, but also of their welfare and the welfare of humans. It is very important that we ensure that all consumers have uncontaminated foods available to them and that the market should not, as it were, drive the behaviour of consumers in this way.
We have to remember that there is still no precise data from research into the meat of cloned animals, and that is also true of nanotechnology. On the contrary, there are suggestions that the effects on health are not just positive. It is claimed that changes to the menu have also partially resulted in food borne illnesses. We must take responsibility for public health and health care and, in that way, ensure that the people of Europe have access to uncontaminated, healthy food.
Madam President, may I say what a pleasure it is to be able now to call you my honourable friend as a result of the coalition that neither of us perhaps anticipated - but there we are, there is a divinity which shapes our ends, rough-hew them how we will.
In that spirit, I would like to thank you and the other Liberal Democrat MEPs for the role you have played in some of the legislation that went through today - some of which was postponed - on the creation of a new European network to regulate financial services. This, it seems to me, has the potential of being a new common fisheries policy. The overwhelming majority of financial services in the European Union are concentrated in the City of London, and if we disable the City of London ...
(The President cut off the speaker)
Mr Hannan, you are meant to be speaking on the Liotard report.
(PL) Madam President, we need to make use of every available technology which helps to reduce industrial emissions and, as a result, to protect the environment. The directive of the European Parliament and of the Council calls for the introduction of such technology and also recommends unifying the implementation of legislation and harmonising the introduction of its principles in Member States.
An additional point to which the rapporteur draws our attention is the need to avoid further administrative complications by failing to introduce market instruments which will help achieve the aims of the directive. The beneficial results of doing this would be disproportionately greater than the costs incurred. This idea is most definitely worthy of support.
(IT) Madam President, ladies and gentlemen, thanks to the European Union's integrated approach to the pollution problem, we can be increasingly more involved and effective in the control of industrial emissions at an institutional level. Protecting the environment we live in is fundamental for ensuring its maximum liveability for future generations. Protection of the air, ground and waters today requires a control and containment strategy for pollution-causing emissions to be developed at every institutional level in order to reduce the environmental damage inflicted throughout the 20th century.
However, we must not adopt too rigid a stance against industries which have a negative impact on global pollution and which, in these times of serious economic and financial crisis, would be liable to pay high or barely sustainable adaptation costs. I endorse the report, but I would like to point out that, often, the need to achieve results relatively quickly should be met by objectives that allow for the involvement of all the Member States.
(IT) Madam President, ladies and gentlemen, the challenge of preventing pollution from industrial emissions is a very current problem that involves a number of areas, including, of course, environmental protection, public health and the competitiveness of businesses.
Precisely in order to have an integrated approach to these important areas, the directive in question was specifically aimed at facilitating the implementation of the best available techniques for controlling emissions, with harmonised EU standards for the authorisation of industrial facilities being developed in order to protect the environment, which is frequently threatened and compromised by industrial emissions. However, it does all this while also taking account of the need, which is shared by our industries, to maintain the competitive edge that is necessary to overcome the challenges of the future.
A significant political commitment and intense and patient mediatory action were required on this issue. Thanks to this action, we have finally been able to reach agreement at the third trialogue. For these reasons, I would like to express my support for this report.
(HU) Nowadays, environmental pollution can no longer be broken down by individual environmental elements. It now requires an integrated approach. This is why the European Union adopted the IPPC Directive covering 52 000 facilities. These businesses are responsible for the large majority of total pollutant emissions. Therefore, it is safe to conclude that while industry is one of the most important elements of the economy, it is also one of its most polluting sectors. The IPPC Directive is specifically designed to control the emissions of industrial and agricultural businesses. However, I believe that an efficient regulatory framework requires the integration of separate legal instruments. This is the only way we can create the best techniques for our Member States to draw up the most appropriate reference documents. I also support the idea that minimum requirements should be defined to enable appropriate control of emissions. This is why I voted for the proposal.
(PL) Madam President, alongside the fundamental environmental roles played by forests, as they are the most stable of ecosystems and form an integral part of the scenery of our planet, they are also important both culturally and socially, particularly in rural areas. The European Union must act decisively to eliminate illegal deforestation. This will protect competitiveness in the EU timber market and help control advancing climate change while, at the same time, protecting biodiversity.
Let us not forget, either, the threats posed by natural disasters in deforested areas. The catastrophic floods of the last few weeks have reminded us that regulation of water relationships is, after all, one of the key roles of forests. In this matter, it was not possible to vote otherwise than 'for'.
(DE) Madam President, I very much welcome the fact that the Commission wants to prevent illegal logging and the importation of the resulting timber into the European Union. This ban is urgently needed as a result of the dramatic consequences of illegal logging. However, it was important to find a reasonable compromise which would not burden wood processing companies with unnecessary regulations. I am pleased that we have succeeded in preventing the introduction of superfluous rules and, at the same time, have effectively dealt with the ongoing problem of the destruction of the forests. In addition, we have removed an unfair competitive advantage caused by the import of cheap, illegal timber. The companies which use wood from legal and sustainable sources will benefit from this.
(FI) Madam President, the EU's intention to weed out illegal timber and timber products and prevent them from accessing our markets is excellent in terms of its purpose, and I therefore voted in favour of the regulation. Its implementation will leave a lot to be desired, however, and I wanted to mention that.
The illegal harvesting of timber is an obvious bugbear for legal operators in the forest industry, and it must be eliminated. Countermeasures, however, need to be considered carefully, so as not to hamper the operations of those that follow the rules. We have to remember that most of the wood used in the EU comes legally from within the EU itself. The problems lie outside. It will therefore be frustrating if we design such stringent monitoring systems for ourselves that we weaken the competitiveness of the industry in the EU without being able to tackle the problem itself at the same time.
The ban on placing illegally harvested wood on our markets sounds good but, in practice, it will puzzle actors in the industry. The requirements regarding traceability were formerly taken care of in the accounts, where the companies in the chain knew what they were buying and from whom, and to whom they were selling the goods. Now that these requirements are to be extended to cover the entire chain of operations, it will seem as if we are trying to act from within, even though the problem is rife elsewhere. Again, the EU will be tormenting itself, whereas it should be trying to improve the world.
Madam President, to what problem is this report a solution? We can blame an awful lot of people for the credit crunch. We can blame the central banks, we can blame the regulators, we can blame the governments for keeping interest rates too low for too long, but I am afraid I do not think that these proposals are being put forward as a specific remedy to an identified problem. They are rather the product of an unfocused and inchoate rage against anyone who wears pinstripes or anyone who works in financial services.
Now, that is fine if you represent a country which has a negligible financial services centre, but your constituents and mine are indirectly supported by the one bit of the British economy that is generating the wealth that pays for all of the government's expenditure. I see in these proposals, if we shift invigilatory power from London to Brussels, an equivalent in financial terms of the common fisheries policy, a system where Britain is disproportionately filling a common pot for others to draw on evenly.
I can understand why some Members, either out of resentment against London or against capitalism, are voting for this. I find it extraordinary and disgraceful that our own countrymen in this Chamber should be doing the same thing.
(IT) Madam President, ladies and gentlemen, I believe that the current economic and financial crisis has amply demonstrated how necessary it is for the European Union to develop an effective, efficient and integrated financial supervisory system in order to avoid crises such as this in the future.
I therefore believe that the establishment of a European Systemic Risk Board is the best possible choice to safeguard the internal market, to ensure the consistency of decisions, and to respond to the needs of citizens, who have been waiting for concrete measures for some time.
Madam President, I voted in favour of all those reports related to financial institutions and financial services, including the report by our colleague, José Manuel García-Margallo.
This legislation on financial institutions, aimed at better regulation of banking activities, increasing transparency of derivative markets and implementing measures in relation to sovereign credit default swaps, is greatly needed to prevent economic and financial crises in the future. It is clear that the under-regulated financial markets and the activities of the financial institutions were the prime causes of the current crisis and the worldwide recession.
The financial and economic crisis has, in turn, created real and serious risks to the stability of the financial system and the functioning of the EU's internal market. To avoid the vicious circle of recession and mistrust in the financial markets, we urgently need more and wiser regulation. Our partners in the United States House of Representatives have already undertaken such steps with the passing of the Dodd-Frank bill. It is high time to do the same for the European Parliament and the European Union.
(IT) Madam President, ladies and gentlemen, I am in favour of establishing a European banking authority because it should be able to close the regulatory gaps that were highlighted during the last economic and financial crisis; gaps which, I am sorry to say, Parliament had already identified quite some time before.
In fact, as was seen from some of the reports on this issue, coordination solely between national supervisors, whose jurisdiction stops at their own country's borders, is not sufficient to control financial institutions that view the internal market as a truly borderless area. The establishment of this authority would therefore be a significant first step towards avoiding this type of problem.
(IT) Madam President, ladies and gentlemen, I strongly believe in the establishment of these independent and powerful authorities endowed with the disciplinary power and ability to intervene directly without going through Member States, the Council or the Commission. However, I also have a few reservations, because we have to avoid any form of tax burden being imposed on the banking system.
This is entirely for the sake of the recovery and to prevent the costs from being passed on to SMEs or the public and, above all, because we do not have a single banking system. For instance, the Italian banking system withstood the storm and proved to be healthy and founded on solid finance, based primarily on the savings of its citizens and not on speculation, as was the case in other countries.
I still harbour some doubts about the prohibition, although temporary, of financial activities, which should depend on exceptional circumstances if possible. I also believe that it is a good idea to clearly define the direct supervisory responsibilities of the European Supervisory Authority (ESA) in relation to groups of systemic relevance and to clarify the role of the macro-prudential supervision of the European Systemic Risk Board (ESRB) and the micro-prudential supervision of the ESA.
For these reasons, I hope that today's vote will allow us to reach a prompt, timely and balanced compromise with the Council.
(FI) Mr President, in the end, and guided by my group, I voted in favour of this report, although I have to say that it has some populist elements that I myself do not consider to be good legislation. It has to be said, of course, that surely no one wants taxpayers to have to bail out the banks. Obviously we need universal rules, but I do not think that this sort of stringent regulation with regard to bonuses, for example, should become legislation at European level: it should be dealt with nationally and is, ultimately, for the banks to decide. Obviously, we can engage in a general ethical debate on what is reasonable and what is not reasonable, but I know that there are differences of opinion among the 27 Member States of the European Union as to what constitutes reasonableness and what does not.
Why, then, did I vote in favour of this report? It also has its good aspects, such as the new rules on capital, and so on. Obviously, we must ensure that the banking system is able to operate on a sound basis and take its responsibilities seriously and more satisfactorily than before. None of us wants to see any sort of similar crisis taking place in the banking sector in the future.
(IT) Madam President, ladies and gentlemen, the recent financial crisis has given rise to a number of debates on the urgent need to intervene in order to guarantee the sustainability and the stability of the financial system.
The measures adopted hitherto involve costs of an unprecedented magnitude, with negative side effects such as the freezing of financial markets, the contraction of the credit markets, the paralysis of businesses, a sharp increase in unemployment and a reduction in tax revenues. Whatever the final cost, it is clear that it will be too much for European taxpayers, growth and jobs to bear. The variety of approaches, methods and tools used across Europe and the US has raised serious concerns as to the effectiveness of the overall exercise, legal uncertainty and distortion of competition.
It is therefore more important than ever for consistent, global solutions to be adopted through the international alignment of regulations and procedures, and it is now that the European Union should show leadership and play an active role in planning the new financial system, a robust and healthy European single market among 27 Member States.
(EL) Madam President, our parliamentary group voted today against the motion on the decisions taken on 9 May to create a European Financial Stability Facility and a European Financial Stabilisation Mechanism, despite the fact that we consider these decisions to be extremely positive and important for the protection of the single currency and the stabilisation of the euro area.
I should like to take this opportunity to remind the House that the European Parliament asked the European Council to move in this direction a very long time ago, thereby sending a message of unity and solidarity to the markets. However, at the same time, we believe that the European Central Bank demonstrated the same willingness and solidarity in its decision on temporary intervention in the secondary bond market, a decision which was fully in keeping with the more general spirit of the decision by the Council of Ministers of Finance.
We therefore fail to understand and we do not endorse the spirit of paragraph 14, which criticises the European Central Bank on this decision.
(LV) Thank you, Madam President. The financial stabilisation mechanisms being proposed, albeit belatedly, will nevertheless provide important relief for those countries that are undergoing financial difficulties. However, we should be aware that these are only temporary measures. The crisis was a catalyst that demonstrated that there were significant and deep-seated problems inherent in the economic policies of many Member States, especially euro area states, and also that coordination of these policies poses a considerable problem. Let us by all means discuss the idea of a European Currency Fund, but before establishing such a new institution, we must perfect the existing institutions by improving the way that they work. We should concentrate chiefly on consolidating the European Union budget and on cohesion. We should definitely avoid a situation in which a series of support mechanisms takes care of the economic stability and positive credit ratings of the euro area states while the remaining Member States, mine included, are abandoned to the instability of the international markets alone. Thank you.
Madam President, I oppose this resolution on Iceland because it demands that the loans taken out by Icelandic banks be repaid without specifying that this burden should not fall on the shoulders of the ordinary people of Iceland. In effect, the kind of agreement demanded by Britain and the Netherlands would saddle the working people and taxpayers of Iceland with a massive EUR 3.7 billion. Can I remind the European Parliament that by referendum 93% of the population of Iceland rejected the imposition on them of a crushing debt entered into not by them but by financial speculators. So let the speculators and the gamblers, who made obscene profits from this speculation, pay the price.
The EU institutions, and the Commission in particular, have been bullying countries to impose savage cuts in public services and living standards, while not lifting a finger to curb the inordinate power exercised by the financial markets. These, by the way, are the sharks that Mr Hannan and the British Tory party defend while their government is now proposing to impose savage cuts on the British working class.
On the Left, we have a responsibility to tell the truth and to warn the people of Iceland that the EU institutions align themselves with the neoliberal policies that caused the crisis and are not their friends.
Madam President, I voted in favour of the resolution and now I would like to express my strong support for the opening of EU accession talks with Iceland and for its eventual membership of the Union.
Iceland is, without a doubt, a European country with a strong democratic culture, a robust human rights system and a developed economy. Indeed, the time has come for the EU to expand into areas that fulfil democratic, geographical and other criteria for accession to the EU. The enlargement of the EU should not stop now, as there are still other European countries on the waiting list, such as Croatia and other Balkan countries, and - possibly and hopefully - one day even Ukraine, Georgia and Belarus.
We should not forget that the enlargement of the EU has been its most successful foreign policy instrument, having completely transformed the political and economic landscape and the wider European continent. Let us again set the process in motion, with Iceland being the first post-Lisbon newcomer to the EU.
Madam President, it is touchingly hopeful of this House to imagine that anyone would vote to join the EU in present circumstances. Not for the first time, the European Parliament is exhibiting an optimism that makes Doctor Pangloss sound like Cassandra. I have been visiting Iceland since 1992. I have been a regular, and appreciative, visitor. I have seen a country transformed in those years. Of course, it has been through hard times recently, but nobody can deny the magnitude of an achievement which has taken a people, in two generations, from subsistence farming and fishing to enjoying one of the highest standards of living in the world.
I am a democrat and I will respect the decision of the Icelandic people one way or the other. If they vote to join the EU, I will, of course, back their claim. However, I cannot imagine for a moment that they will vote to surrender the prerogatives of the Althing, which is one of the oldest parliaments in the world, or that they will condemn their oceans to the same sterility as the seas around Britain, or that they will hand away the autonomy and self-reliance that is bred in the bone of the Icelandic people.
Their most famous modern novel is Independent People (Sjálfstætt fólk). This is a phrase which has a resonance that non-Icelanders find hard to appreciate. Unless I have utterly misjudged them, they will not vote to hand away that independence and surrender their democracy.
(FI) Madam President, I voted in favour of the resolution. I think it is excellent that the Commission has made such rapid progress in commencing accession talks since the application came in. Iceland's membership would strengthen cooperation in the Arctic region and the region's importance in EU policy. Iceland, however, will ultimately decide itself whether it becomes a member. It is one of the world's oldest democracies and is a place where democracy works.
The talks are nevertheless becoming troublesome. Agriculture, regional policy and, in particular, whaling - commercial whaling and sales of whale products mainly to Japan - are aspects which the EU needs to consider as to how to make headway in these negotiations.
Written explanations of vote
Following the financial and economic crisis that is currently raging, changes will need to be made in terms of remuneration policies in the financial services sector and publicly traded companies. However, to avoid a disorganised approach and to institute equal competition conditions between the different Member States, we need a European initiative. I therefore fully support this initiative. In fact, it is vital that from now on, we avoid an excessive increase in risks at the level of each company and, in particular, that we avoid a general worsening of the systematic risk. As is underlined in the report, the decision to run these kinds of risks rests with the Boards of Directors and CEOs of these companies as well as the employees who work for them. In order to keep control of bonuses for traders and directors of European banks, the report plans for traders, in future, to receive a maximum of 60% of their variable remuneration immediately and a substantial part (at least 40%) after a period of at least three years so as to take account of long-term risks.
in writing. - I voted for this report. In the financial sector, remuneration policies for categories of staff whose professional activity has a material impact on the company's risk profile have been such as to encourage transactions seeking short-term profits, with increasingly risky business models being developed to that end, to the detriment of workers, savers and investors, and sustainable growth in general. Inappropriate remuneration structures of financial institutions played a big role in the accumulation of risks that led to the current financial, economic and social crisis. Therefore, I very much support the Commission's proposal to set up sound and transparent remuneration practices which should be continually reviewed and, where necessary, adapted in order to create uniform conditions throughout Europe and secure the global competitiveness of the European finance industry.
in writing. - We voted in favour of this because it criticised bonuses in financial institutions but did not introduce European-wide legislation.
I voted in favour of the resolution as I believe that in the chapter on effective governance of remuneration, shareholders should be able to contribute to decisions on sustainable remuneration policies. To this end, they should be able to express their opinion on remuneration policy through a non-binding vote at the general meeting of the company on the report concerning remuneration. Members involved in risk monitoring should also be independent of the business entities that they oversee, have the necessary authority, and be paid regardless of how these businesses perform.
Bearing in mind that the lack of efficient control instruments has strongly contributed to excessive risk taking by financial institutions, as well as the importance that the management of listed companies has in terms of the stability of the financial system, I am voting in favour of the measures proposed in this report. Indeed, with the current economic and financial crisis, it has become evident that the inappropriate level of compensation practised by some companies has led to an excessive and imprudent assumption of risk, the objective of which was the maximisation of short-term profit. Repetition of such practices led to the development of business models based on risk, in detriment to the sustained growth of companies. Measures should therefore be taken aimed at reducing the risks assumed and remodelling the incentives system. Consequently, rather than launching a European initiative over compensation policies in the financial sector and listed companies, a coordinated European action in the area of the compensation of the senior management of these companies should be taken.
Remuneration given to directors of listed companies has been one of the hot topics of discussion surrounding the economic crisis. It is vital to have a remuneration policy based on principles of transparency, and which rewards long-term, rather than short-term, results, and prevents excessive risk taking, as we have sometimes seen in the past. Nor must we forget that the elements of an effective remuneration policy should be approved by the general meeting of shareholders with a view to compensating directors fairly for their work.
I support the European Union's initiative to refocus the current remuneration policy on long-term success and more liability for decision makers. However, this must not lead to salary levels being set by politicians. This task should remain the responsibility of the existing structures within the banks, such as the supervisory board and the general meeting. Therefore, the proposed remuneration policy should not replace existing structures, but should supplement them where necessary, ensuring that this helps to improve the quality of financial decision making.
This text is clear on the risks created by the pursuit of short-term profit and individual financial interests alone. For the sake of consistency, it should therefore condemn all performance-related pay along with the entire neoliberal system and its stock market casino. It does not do this. It extols fair competition between financial centres and the omnipotence of shareholders within financial institutions. This is unacceptable. I am voting against this text.
The recent economic and financial crisis has raised the question of the compensation of senior management in listed companies and compensation policies in the financial services sector. The quest for short-term results in order to gain so-called variable compensation can, at times, lead to less than cautious management practices that are not in the best interests of workers, shareholders and of society in general. The systemic danger resulting from the fact that the large financial groups function on a global scale means that measures must be taken to regulate this variable compensation so as to safeguard against future situations of fragility in the financial companies in question.
The restriction placed on bonus payments by the EU is a sensible move, but there are, unfortunately, far too few of these about. We do not need any extensive explanations of why bonuses should not exceed a certain limit, which is admittedly very high and very generous, and should be calculated over a longer period. The results of the decisions which managers are making today will, in many cases, only be visible or identifiable in a few years' time.
On numerous occasions, companies which make profits in the short term are faced by long-term losses or even bankruptcy. Every scrap of capital is extracted from the company which is then allowed to go under. Today's decision should result in managers exercising more restraint and adopting a more sustainable approach.
The capping of managers' salaries in the banking sector is an important and correct step. It was the desire of managers to take risks that significantly contributed to the current economic and financial crisis. The measure to pay out only part of the bonuses should create an incentive to sustainable economic activity and prevent irresponsible risky transactions. I have therefore voted in favour of this report.
I voted in favour of the resolution because of the set of guidelines contained within it. I consider it pertinent that the following are guaranteed:
1. Effective governance of compensation
considering that supervisory authorities should decide whether a financial institution or a listed company should have a remuneration committee;
2. Effective alignment of compensation with prudent risk taking
through the adjustment of compensation to all the types of risk that can impact the global performance and stability of a company;
by basing levels of variable compensation on predetermined and measurable performance criteria;
by declaring that compensation plans must not include guaranteed bonuses.
3. Balanced structure of the remuneration package
through the dissemination by companies of information on their remunerative practices that is clear, exhaustive and appropriate,
through the publication of details over the companies' policies regarding pensions and complementary pensions, including details referring to publicly owned companies.
In the financial sector and in some listed companies, remuneration policies for categories of staff whose professional activity has a material impact on the company's risk profile have been such as to encourage transactions seeking short-term profits, with increasingly risky business models being developed to that end, to the detriment of workers, savers and investors.
Moreover, the Commission Green Paper on corporate governance in financial institutions and remuneration policies stresses that the lack of effective control mechanisms has contributed to excessive risk taking on the part of financial institutions. In view of the many initiatives that have been launched at international, European and national level to resolve the issues relating to remuneration practices, and bearing in mind that it is essential for a coordinated strategy to be adopted at international level, I support the initiatives already undertaken by the Commission.
Nevertheless, I believe that the size of the finance business and, therefore, its contribution to the systemic risk which imposes further regulatory burdens in relation to remuneration policy, must be considered in the context of remuneration policies in the finance sector. I also believe that supervisory authorities must decide on the need to establish a remuneration committee for financial institutions, with account being taken of the size, internal organisation, nature and complexity of their business activities.
At a time when inequalities are increasing dramatically and indecent remuneration levels have become the norm across the financial world, I am pleased at the adoption of this directive, which represents the first step on the road to limiting pay and bonuses. However, we will continue to condemn this scandalous and abusive behaviour on a daily basis until something is done to reduce the gap between low salaries and the remuneration of directors in large companies, using a European maximum income system.
in writing. - I fully welcome this report.
I support the action of the European Union in reorganising the current remuneration policy to provide long-term success and more accountability for decision makers. However, this must not lead to a situation in which policy determines salaries. This should remain the task of the authorities which are already in place, such as the board of governors and the general meeting of the banks. The proposed remuneration policy must therefore not replace existing structures but, at most, complement them where necessary, insofar as this is beneficial to the quality of economic decisions.
The taxpayer is paying for the crisis, yet it was not caused by the taxpayer. It was banks which are now making good profits once again that caused the crises through a lack of capitalisation and excessive willingness to take risks. It cannot be tolerated that banks retain their profits, pay high bonuses to their managers and pass on the losses they make to society - that is, to all of us. I am in favour of a crystal clear control mechanism. I welcome the advances that have been made - they point in the right direction, but we must not stop here. We must make sure that this works out for the companies, not that the relevant senior managers are showered with money.
I voted in favour of the report in question because I believe that food safety in Europe depends on clear and decisive regulation. In particular, I am referring to the issue of food derived from cloned animals and their offspring. I hope that Parliament's stance on this subject, with a large majority coming out against this type of food, is taken into due consideration.
The aim of this draft regulation is to harmonise the rules on selling new food products on the market within the Union. The first objective is to guarantee an increased level of protection with regard to the life and health of humans and the health and well-being of animals while, at the same time, being consistent with the transparency and effective operation of the internal market and with the need to stimulate innovation in the agri-food industry. I supported this report even though I opposed several amendments tabled in plenary: Amendment 11, which states that 'food from cloned animals or their descendants must therefore not be placed on the Union list', and Amendment 14, which relates to the scope and aims to exclude animals produced from cloned animals and their descendants. In effect, this is not a case of declaring support or opposition to the placing on the market of food derived from cloned animals and their descendants, but of requesting a specific proposal on this matter from the European Commission without prejudice or otherwise to the ban.
I voted to adopt Amendment 37 in the report on novel foods. I support the proposal which is asking the European Commission to initiate legislative measures to ban the placing on the market of products derived from cloned animals. According to the European Food Safety Authority, the production of food derived from cloned animals is not currently justified for ethical reasons: cloned animals have serious health problems, with most of them dying during the first days or weeks of life. Vets decided to put Dolly the Sheep to sleep, the first mammal cloned from an adult cell, as she was suffering from serious health problems. This case reignited the debate about the implications of animal cloning. European Union citizens do not want to clone animals for consumption as food.
According to a European Commission survey, 84% of citizens believe that sufficient knowledge is not available about the long-term effects from consuming food derived from cloned animals. There are also fears about the possible side-effects caused by eating these foods. Another argument against cloning animals for consumption as food is that the European market already has an adequate food supply.
Within the framework of this report, MEPs from the Group of the Alliance of Liberals and Democrats for Europe voted in favour of an amendment that wanted food products made from animals fed with genetically modified organisms to bear a label indicating the use of GMOs to the consumer. Unfortunately, this amendment did not receive the qualified majority and so we will therefore have to return to it with the future major reform of common agriculture policy. Another key point in the debate centred on cloned animals, their descendants and the food produced from these. The Council and Commission wanted to include descendants from cloned animals in the 'novel foods' category, a position that ALDE MEPs have, like the majority of MEPs, clearly rejected. At this time, no legislation has yet been established to authorise, or otherwise, products from cloned animals (milk or meat, for example). The MEPs have therefore called for legislation expressly banning food produced from cloned animals and their descendants, with a moratorium on their sale. Thanks to this vote, Dolly will not end up on your plate.
The regulations concerning novel foods stipulate that foods produced with nanotechnology should only be authorised after being subjected to methods of evaluation. Similarly, the regulations stipulate that foods obtained from cloned animals or their descendants must not be authorised in the European Union. We are faced with new situations and the principle of caution should apply. We need to have greater scientific knowledge in these areas.
in writing. - While I was happy to vote on group lines for the majority of the report, I was unable to support amendment number 76 regarding GM labelling of animal products derived from animals fed on GM feed. The reason I could not support this amendment was because the European Food Safety Authority (EFSA) has carried out extensive research in this area and concluded that labelling in this case is not warranted. Such labelling would have a negative impact on European farming, which would be under pressure to produce and buy more expensive non-GM feed. More consultation is needed on this issue before we take such an important step.
I voted in favour of the report in order to obtain an exemption for food from cloned animals and their offspring from the scope of the regulation on novel foods and an embargo on imports of novel foods from cloned animals. I also voted in favour in order to support the fact that foods for which production processes have been applied that require special risk evaluation methods (for example, foods processed using nanotechnologies) should not be marketed until such time as these special methods have been approved for use and it has been proven by appropriate safety assessments based on these methods that the said foods are safe to use.
These novel foods constitute a threat to agricultural production which, to date, has been the main food supplier. There is also the question of consumer protection. All the provisions in the Commission regulation on the labelling of novel foods are deliberately inadequate and obscure to the consumer. The multinationals are competing by pushing unsafe scientific technologies on to the markets. It should not be the financial interests of those companies, the majority of which are leaning towards food from cloned animals and nanomaterials, that determine consumer food standards.
The European Parliament is being called upon to give its opinion on the draft legislative resolution presented by Mrs Liotard on the subject of 'novel foods'.
Novel foods and food supplements can be vegetable or animal in origin, or can even be produced from scientific and technological research. These are ingredients or foods, consumption of which has been negligible or non-existent up until now. However, the European Union still legislates for it.
Food constitutes the basis for life; making modifications to what mankind has known for millennia for the benefit of large food industries is hazardous.
Animal cloning for the purpose of food production or GMOs is on the agenda. It is an ambush.
It is not up to the European Union to impose novel foods and related legislation in the Member States. A decision of this nature represents a violation of national sovereignty, and so I reiterate my opposition to this report.
I am very happy about the vote that took place on the draft regulation concerning novel foods. Whether in relation to food products made from cloned animals and their descendants or even food products manufactured using nanotechnologies, Parliament has placed a precedence on the precautionary principle. We do not have sufficient scientific knowledge or risk analyses to enable us to authorise these novel ingredients in our food! I am of the opinion that technological research and development needs to be maintained. Furthermore, I do not support food fundamentalists who push us to ask for, and some even demand, zero risk, giving rise to safety standards that are sometimes excessive.
In the case in question, however, I think that we have to be very prudent in accordance with the wishes of European citizens interviewed on the subject in 2008 (Eurobarometer). The majority of them (65%) declared their opposition to the consumption of cloned animals.
Finally, and this is not unimportant, the cloning of animals is often synonymous with animal suffering. We just need to remind ourselves of Dolly the sheep. In this regard, is our food supply so limited at this point that we can justify this kind of practice?
I voted in favour of the report on novel foods, as it introduces new rules which will reinforce the safety of these foods in the European Union. However, I believe that foods from cloned animals or their offspring should not be authorised in the EU.
The goal of the regulation is to guarantee food safety, promoting the healthiest route possible from 'farm to fork'. For this very reason, we find concerns regarding production processes and labelling and monitoring of the market. I support these concerns, given that they allow consumers to make an informed choice regarding the foods they consume, with sufficient knowledge of their composition and the form of production. However, and faced with an ever greater regulatory trend by the EU in these matters, I am reminded of what happened with genetically modified (GM) cereals, banned at the time from entry into the Union, but freely imported from third countries. This leaves European producers at a disadvantage when their products compete on supermarket shelves with others, generically identical, but with faster or cheaper production methods, enabling them to be more appealing to the consumer. Lastly, I would like to call attention to the fact that the United States Food and Drug Administration has already approved the consumption of cloned animals for food (2008). This, similarly to what happened in the past with GM crops, presents Europe with concrete problems in terms of imports of these products and makes regulation of this matter urgent.
The present regulation establishes harmonised rules for the placing of new foodstuffs on the EU market in order to guarantee a high level of protection of human health and life, the health and welfare of the animals, the environment and consumer interests, simultaneously ensuring the transparency and efficient functioning of the internal market and stimulating innovation in the agricultural and food industries. The regulation in question is applicable to food additives, food enzymes, flavourings and certain food ingredients with flavouring properties to which a new production process not used before 15 May 1997 is applied which causes significant alterations to the composition or structure of the food, such as, for example, in the use of artificial nanomaterials. Whenever a new foodstuff may have an effect on the human body comparable to that of a medicine, the Commission will request that the European Medicines Agency shall decide whether this foodstuff is covered by Regulation (EC) No 726/2004. I am in favour of the exclusion of foods produced from cloned animals and their progeny from the regulation's area of application. Indeed, I see no justification for the consumption of cloned animals, as I am not convinced that cloning does not put the welfare of the animal at risk.
The regulation on novel foods is intended to establish harmonised rules for the placing of new foods on the EU market, so as to guarantee a high level of protection for human health and life, the health and welfare of animals, and of the environment and of consumers' interests. We voted in favour of this second reading as the proposed amendments are within the framework of these goals. The document also urges the Commission to submit a legislative proposal banning foods derived from cloned animals and their descendants from being put on the EU market, similar to that which other texts, such as that of the resolution of 3 September 2008, have done. This is a correct and appropriate application of the cautionary principle.
We also consider the indication concerning the need to monitor new foods placed on the market positive. Unfortunately, the majority of Parliament again rejected the need for labelling food which contains genetically modified organisms (GMO) or animals fed with GMO, calling into question the principle of transparency of information and of the consumer's freedom of choice.
When amending the regulations regarding novel foods, we need to guarantee respect for both the precautionary principle and food safety, which is one of its most important applications. The rapporteur's proposal to exclude cloned meat from the scope of the regulation and the ban on using cloned meat for food purposes guarantee that the European food model remains safe, which is what Lega Nord - the movement to which I belong - has always worked towards. I congratulate Mrs Liotard and I will fully support the work she has carried out.
We know that cloning must be the subject of a specific legislative proposal of the European Commission. However, as we wait for this regulation, we cannot run the risk that products derived from cloned animals or created in laboratories could end up on our plates.
Above all, we must guarantee the safety of our consumers and this is difficult without explicitly prohibiting the use of cloned animals and their descendants in food products. I am therefore pleased that the vote taken today by the European Parliament has gone in this direction, including on the part regarding the moratorium on food produced using nanotechnology, until possible health risks can be ruled out. This is not a matter of resisting scientific progress and its possible positive ramifications, but of regulating its impact on people by following criteria of the utmost caution. Too often in the past, products have been freely allowed onto the markets, only to be withdrawn because they are damaging to health. I hope that the Council will follow our lead in this matter.
I voted against the regulation on novel foods because it is simply a jumble of all the fears and obsessions certain Members have about scientific progress. It is stating the obvious to say that 'safe and healthy foods' are desirable.
However, to be automatically suspicious of any new technique, be it advances in biotechnology and genetics in the food industry, or the use of nanosciences, is simply ridiculous. The precautionary principle has become a principle of inaction. The rest of the world is forging ahead in every area; Europe is bureaucratically improving its food labelling.
In the same way that I was indignant at the European Union's decision at the start of the year to authorise the use of GMOs in Europe, I am fiercely opposed to the Commission's proposal on 'novel foods' on two points, namely cloned animals and the use of nanotechnologies. Therefore, I naturally voted against authorising food made from cloned products and in favour of a moratorium on the sale and marketing of food modified by nanotechnologies. The Commission and the Council did not want specific regulations for the two types of food, but this is essential. In both cases, these products must not be authorised as it has not been proven that they are harmless and as health risks have not been ruled out. These issues must be subject to further studies in relation to how they affect food safety and food protection for European citizens, but also in relation to questions of ethics.
Although the debates on novel foods continue to be laborious and conflicting, I am delighted that the European Parliament has maintained, at its second reading, its position from the first reading, in spite of strong reticence from the Council and Commission. Consequently, I voted in favour of this report for one simple reason. Aside from ethical objections to industrial production using cloned animals, I do not want to see these food products ending up on the plates of European consumers in view of the constantly topical doubts about the innocuousness of cloned meat. In this regard, I voted in favour of a distinct legislative proposal expressly banning food derived from cloned animals and their descendants.
Moreover, with the same concerns for caution in relation to products made using nanotechnology, I supported the imposition of a moratorium on their marketing until a risk evaluation has been carried out and the imposition of clear labelling listing the nano-ingredients.
On the other hand, I regret that the amendment calling for the mandatory labelling of food products originating from animals fed with GMOs has been rejected.
The German Free Democratic Party is fundamentally in favour of positive labelling (process labelling) of genetically modified organisms at a European level in order to ensure the necessary transparency for consumers. However, in this case, we were not able to vote in favour of the report, because it proposes unequal treatment for different sectors. It calls for labelling for foods of animal origin, but not for those of plant origin.
Unfair labelling of this kind for products of animal origin could distort the market to the disadvantage of one side. This counteracts our efforts to ensure fair competition and is clearly in conflict with the principle of equality enshrined in our legal system.
in writing. - I welcome this House's call for a ban on food from cloned animals and am certain that Parliament's view reflects the feelings of the vast majority of European citizens. I am disappointed, however, that the amendment requiring labelling on food derived from GM-fed animals did not receive the required majority. I am sure that the vast majority of European citizens would support that too.
in writing. - The regulation on novel foods should, in my view, exclude the issue of cloning of animals and products derived from this controversial and contentious technology. I accordingly voted to support a call on the Commission to come forward with a separate proposal on cloning, with a view to regulating this issue - reflected in my support for the first part of Amendment 37. To be consistent, I abstained on the second part of Amendment 37, which would prescribe to the Commission the shape of its proposal on cloning. We need a thorough debate on the issue, to reflect citizens' concerns about the welfare of cloned animals. I am conscious of the 2008 vote of the EP on cloning, which called for a ban on the use of meat from cloned animals. Scientific advice from the Food Safety Authority of Ireland is that food from cloned animals is not on the market in Ireland, nor is such food produced in Ireland.
With this second draft of the novel foods regulation, uniform rules on placing novel foods on the market in the EU will now finally be adopted. This will take account of the high level of health protection. There are health and ethical reasons against the authorisation of meat from cloned animals or their offspring. Risks cannot be excluded when cloned meat is consumed, and against the background of high animal protection standards in Europe, cloning should clearly be rejected. Only 10% of animals raised in vitro survive, and these suffer a higher rate of diseases. It is not necessary to produce cloned meat in order to secure the food supply in Europe; agriculture in Europe produces food of the highest quality, whether based on traditional or organic agricultural production. What we need now is a clear safeguard for rural companies and for high production and health standards for European agriculture in the future.
The FDP is basically in favour of positive labelling, or process labelling, for GMOs in food at European level in order to bring about the necessary transparency for consumers. In this case, however, we cannot agree to the fact that unequal treatment of different sectors is being demanded. While labelling is requested for the field of animal production, this is not the case for plant production. Unfair labelling of this kind for products of animal origin could distort the market to the disadvantage of one side. This counteracts our efforts to ensure fair competition, and is clearly in conflict with the principle of equality enshrined in our legal system.
in writing. - This is an issue of great concern to constituents throughout Europe, and I heard the concern of many of my own constituents in Scotland. I agree that food from cloned animals should not enter the food chain and that we need rigorous safety assessments on food from nanotechnology before we can consider placing it on the market. As with the recent vote on food labelling, I fully support clear labelling of meat and, in particular, that meat from animals fed GM feed is explicitly marked. I am very disappointed that the amendment on GM labelling of foods did not get the votes required, due in part to the lack of support from British Conservative MEPs.
in writing. - The regulation on novel foods should, in my view, exclude the issue of cloning of animals and products derived from this controversial and contentious technology. I voted to support a call on the Commission to come forward with a separate proposal on cloning, with a view to regulating this issue - as reflected in my support for the first part of Amendment 37. To be consistent, I abstained on the second part of Amendment 37, which would prescribe to the Commission the shape of its proposal on cloning. We need a thorough debate on the issue, to include concerns about the welfare of cloned animals. I am conscious of the EP's 2008 vote on cloning, which called for a ban on the use of meat from cloned animals. While this may be the eventual decision of the Commission, Council and Parliament, I did not want to prescribe the outcome. Scientific advice from the Food Safety Authority of Ireland is that food from cloned animals is not on the market in Ireland, nor is such food produced in Ireland. However, the Commission has said that non-food products such as embryos and semen from cloned animals may currently be on the EU market.
Political leaders must not accept the risk to the health of our citizens and our ecosystem. Until the innocuousness of each cloning technique and other genetic modifications is proven, we will need to protect ourselves against everything they lead to for the generations to come.
Products that could cause problems to society can certainly not be approved without being closely scrutinised. This regulation is therefore of extreme importance to the European market, as it safeguards food safety and human health. Foods produced using nanotechnology must be subject to a specific risk assessment before they can be approved, labelled and placed on the European market. The use of food obtained from cloned animals or their offspring is a controversial subject but, in my opinion, these foods should not be authorised in the European Union. Uncertainties concerning the economic, social and environmental impacts of this new technology demand an ever stricter assessment. Scientists have become the principal mediators in society's relationship with risk, with the power to anticipate future dangers and decide on the approval of novel foods. Only foods registered on the Union list can be put on the market.
I voted in favour of the Liotard report on novel foods because it excludes the sale of foodstuffs originating from cloned animals from the rules on the authorisation of new foodstuffs. I believe that the European Commission cannot continue to ignore the public's desire not to eat foodstuffs originating from cloned animals. It is not guaranteed that the ingestion of these products will not involve a serious risk to health. Cloned animals present high percentages of malformations. We cannot allow the European Commission to ignore this reality and place public health and the preservation of our ecosystem in danger. Therefore, I believe that as long as there is no guarantee that these foodstuffs are not harmful to health, their sale should not be permitted.
Protecting human health must be our main priority. Food must accordingly be labelled clearly and simply and accurate information must be provided about its content. We must specifically exclude products from cloned animals or their offspring. It is essential that strict controls are put in place and that there are punishments for failure to comply with them. It was particularly important for me to vote in favour of the amendments which require genetically modified food to be labelled.
in writing. - (IT) My position on the report under discussion by Parliament is motivated, among other things, by the conviction that the free circulation of cloned meat must be prevented. Turning to novel foods, or foods not traditionally present in the European Union, I believe that it is necessary to have both a prior ethical opinion on the issue as well as a kind of visa proving compliance with the safety requirements in force in the European Union for all other foods.
I voted for this report because I felt that a cautious attitude is necessary towards the use of novel foods. This viewpoint is related to the need to protect the population's health while, at the same time, informing consumers about the content of the food which they are buying. However, I wish to point out that I believe that scientific research into novel foods must not be restricted in any way, with the only criterion being the level of food safety.
The protection of human health through controls on food is an important priority for the European Union. The main objective is to establish harmonised rules for the entry of novel foods into the European market so as to guarantee a high level of protection of human life and health, animal health and well-being, and the environment and consumer interests, while simultaneously ensuring the transparency and effective functioning of the internal market and stimulating innovation in the agri-food sector. Some of the amendments adopted related to the collection of information regarding the classification of novel foods, the ban on non-conforming novel foods, the conditions for adding novel foods to the European list, information, monitoring, labelling, traditional foods from third countries, use of non-animal tests and intelligent testing strategies, data protection and inspection and control measures.
In the White Paper on Food Safety, the Commission announced its intention to examine the application of novel food legislation and to make the necessary adaptations to the existing legislation. The Commission proposal on novel food products of 14 January 2008 aims to regulate the placing on the market of novel foods and foods from third countries. Furthermore, it lays down rules for authorisation, supervision and labelling of novel foods.
On 25 March 2009 Parliament adopted, at first reading, a legislative resolution amending that proposal. In order to ensure a high level of protection of human life and health, animal welfare and the environment, Parliament voted to exclude foods obtained from cloned animals and their offspring. The Council's first reading position on novel foods was adopted on 15 March 2010.
However, the Council failed to take into account some of Parliament's points at first reading; fundamental amendments were not given due consideration by the Council. I believe it is necessary, at second reading, to respect as much as possible Parliament's first reading position, considering that that position was adopted by a large majority.
The current regulation sets out the harmonised norms for placing novel foods on the market in the EU with a view to guaranteeing a high level of protection for people's lives and health, for the health and welfare of animals, for the environment and consumers' interests, while also ensuring transparency and the efficient operation of the internal market and encouraging innovation within the agri-food industry.
I voted for this report so that meat and dairy products derived from cloned animals or their offspring can be banned. Another reason is so that food produced by using nanotechnologies is submitted to risk assessments and labelled to this effect.
The aim of this regulation is to define the rules for monitoring any 'novel foods' that might land on the plates of European consumers. However, the Commission's proposal is far from satisfactory, principally in two areas.
First of all, too little is known about the effects of nanotechnologies on health and so they must be more specifically monitored before being put on to the market. This is already the case with cosmetics; it would be ludicrous if the same action were not taken for our food.
Secondly, food produced from cloned animals and their offspring, for which the Commission and the Council does not intend to establish a specific system on the pretext that there is no evidence of any risk to consumers' health. This is quite simply unacceptable. Even if it was not a question of directly consuming cloned animals, we wish to remove these foodstuffs from the scope of the regulation and, above all, we want a public and transparent debate to take place on this issue which involves both producers and consumers.
These are ethical questions that deserve to be asked on behalf of a production and consumption model that it is our duty to preserve.
The Liotard Report on novel foods reflects the concerns of Parliament with regard to food originating from cloned animals and the use of nanotechnologies. I share these concerns and thus supported the report. At present, there is, in fact, no Community legislation to authorise or ban dairy and meat products originating from cloned animals whereas we have been calling for appropriate European legislation on this subject for years. In the meantime, we suggest expressly banning food originating from cloned animals and their offspring. With regard to the issue of foodstuffs modified by nanotechnologies (any ingredient in the form of nanomaterial or any food created using a production method that uses nanotechnologies), I am in favour of the precautionary principle and, hence, of a moratorium, since health risks have not been ruled out.
Consequently, I welcome the signal sent by our Parliament today, which I, for my part, supported, even if I consider the rejection of Amendment 76, requiring foodstuffs made from animals raised on GMOs to carry a label, to be a mistake. I think that, within the scope of a policy of transparency with regard to labelling and in terms of empowering consumers, this measure is desirable at the European level given the sensitivity of the subject.
in writing. - The vote on novel foods went very well. However, there was one downside: the amendment on the labelling of products produced from animals fed with genetically modified feedingstuffs was removed from the report. It was, remarkably, supported by a majority of MEPs (351+, 296-) but unfortunately, the absolute majority (369) needed at second reading was not reached. As for the rest, the Committee on the Environment's position was reaffirmed, with exclusion of foods derived from cloned animals and their descendants from the scope. Before six months after the date of entry into force of this regulation, the Commission shall present a legislative proposal to prohibit the placing on the market in the Community of foods derived from cloned animals and their descendants. Pending the entry into force, a moratorium should be imposed on the placing on the market of such foods.
We are in favour of the provision because, in contrast to the Council position, it excludes the free movement of cloned meat, despite Parliament's vote against ethical assessment prior to the authorisation of a novel food and against the requirement for traditional foods from third countries to also meet EU safety requirements.
in writing. - I voted in favour of this report, which reconfirms the position of the European Parliament on the key issue of foods from cloned animals. There are many ethical concerns regarding the use of this technology, particularly with regard to animal welfare. In addition, we do not fully understand the risks or the reduction of genetic diversity in animals which would result from producing large amounts of clones. There is simply no justification or need to use cloned animals for food production. It is unethical and unnecessary. I will continue to work with the rapporteur and the other shadows to promote Parliament's common view that foods from cloned animals should not be allowed on the EU market. Following Parliament's vote, we now have the strong mandate we need to negotiate with the Council.
in writing. - (DE) I have voted in favour of the ban on cloned meat. We have enough meat from conventional livestock breeding and it would be irresponsible to produce cloned meat. Cloning involves cruelty to animals. Only a small number of clones are capable of surviving and the majority of those which do survive have deformed extremities and organs. They die in agony within the first few months of life. In addition, experience shows that the reproductive methods used to produce animals will ultimately be used on humans. Therefore, it is important to send out a clear signal that we in the EU are opposed to cloning. It is also right to oppose the labelling of food made from animals which have been fed on genetically modified organisms. The majority of farm animals in Europe are fed on imported, genetically modified proteins. However, the genetic modification of forage plants does not transfer to animal products and is not present in meat, eggs or milk. The European Parliament has already spoken out in favour of excluding animal products from the labelling requirement in the regulation concerning the traceability and labelling of genetically modified food and feed products, which came into force in 2004. Anyone who is still calling for labelling of this kind will have to explain to consumers that it would result in a significant increase in the price of animal products without bringing any additional benefits.
Once again, the European Parliament has, with reason, taken an opposing stance to the Council. In fact, it is not possible, given the current state of our knowledge, to grant market approval for cloned animals or even their descendants. The Council decided to ignore the recommendations of the European Committee on Bioethics and the European Food Safety Authority (EFSA) made in 2008. There are too few scientific studies on the potential consequences for the consumer, and cloning procedures are still in the developmental stage; lots of cloned animals die prematurely from malformations or insufficiencies (cardiovascular, hepatic, respiratory, immune system, etc.).
Furthermore, cloning would reduce genetic diversity in livestock; it represents a serious risk to the European agricultural model, which is based on the quality of products, respect for the environment and strict animal welfare regulations. We have to guarantee consumers high quality meat about which they need have absolutely no doubts. This is why, together with my fellow Members, we have voted against granting market authorisation for cloned animals or even their descendants.
I have made some subsequent changes to my vote because Mrs Ayuso, the rapporteur, included her own opinion in the voting list and not the majority opinion of the group, as agreed. I very much regret that this internal procedure has taken place, as it has damaged confidence in the group.
I voted for the report by my colleague, Mrs Liotard (GUE/NGL/Netherlands), on regulations for authorising the marketing of novel foods.
This regulation requests, in particular, a ban on the sale of foodstuffs originating from cloned animals. This measure is urgent as cloning technology has not yet been mastered. At present, more than half of cloned animals die prematurely, suffer from malformation and show other health problems. Food from clones of this nature must therefore not end up on our citizens' plates.
This regulation also provides a framework for experimentation and evaluation methods with regard to nanomaterials. Research in this field is very recent and it is important that we do not get ahead of ourselves with large-scale marketing of these products. Consumer safety must therefore take precedence.
I regret, however, that the European Parliament has rejected certain proposals by Mrs Liotard, notably on the equating of certain products (additives, flavourings, etc.) to foodstuffs, the publication of European studies in this field or labelling, and, in particular, on products made from animals raised on GMOs.
Regarding the use of nanomaterials in foods, there is a great deal of uncertainty among European citizens. The European Food Safety Authority warns that science cannot currently provide any satisfactory information on the effects of consuming food containing nanomaterials. At the present time, we lack a well-founded scientific basis for being able to exclude the possibility that nanomaterials in food have damaging effects on the human body. Therefore, nanomaterials should not be permitted in foods under any circumstances until appropriate risk assessment test procedures are available. I voted for the labelling of food produced from animals that are fed with genetically modified fodder.
At present, there are already too many directives (seven) within the European Union concerned with industrial emissions. This report therefore responds to an urgent need to rationalise European legislation by bringing together, in a single text, all the directives on industrial emissions. Furthermore, the installations represent a central element in preventing and reducing pollution from industrial emissions. This is why I supported the Krahmer report. In effect, it managed to take environmental issues into account by reinforcing the role of sector reference documents on the best techniques available when defining conditions of use for these installations and by reinforcing provisions on closing sites and returning them to their original condition, and so on. This text has been subject to lengthy negotiations and it seems to me that the compromise is finally turning out to be very satisfactory for our European citizens. That is why I supported it.
I voted in favour of the IPPC Directive, aimed at preventing and controlling industrial emissions. It calls for integrated control of pollution, covering emissions into the atmosphere, water and soil. This legislation has a very great impact at European level, as it applies to thousands of industrial installations, thereby encouraging European industry to use less polluting and more efficient technologies and processes from the viewpoint of the natural resources consumed. This directive will contribute to improved quality in the air, water and soils of the EU.
I voted in favour of the report on industrial emissions, as I believe that a balanced agreement has been reached on ensuring an integrated approach to reducing pollutant emissions and, at the same time, the competitiveness of European industry, based on the best available technologies.
This draft directive presented by the Commission seeks to group together the seven existing directives which regulate matters relating to industrial emissions. Its aim is to ensure a greater degree of environmental protection while, at the same time, standardising and simplifying procedures in the different Member States and reducing unnecessary administrative burdens.
While acknowledging the need for an ambitious approach to controlling industrial emissions, in line with the EU's environmental objectives and in the fight against climate change, I nevertheless think that it is important to note that the rules and targets set for European industries cannot be so ambitious that they jeopardise their competitiveness in a globalised world. I am a keen supporter of the concept of clean development, which involves growth and competitiveness in a more environmentally friendly context. It cannot, therefore, mean more difficulties and more obstacles to European industry.
In 2005, the Commission initiated a review of the Integrated Pollution, Prevention and Control (IPPC) Directive, which resulted in a draft directive on industrial emissions. This seeks to revise and merge into a single directive the seven existing directives which deal with this matter. The IPPC Directive covers approximately 52 000 industrial plants, whose emissions represent a large proportion of the total air pollution in the EU. Under this directive, the relevant authorities of the Member States should take into account the Best Available Techniques reference documents when granting operating permits to industrial plants and when setting the emission limit values for certain plants.
Besides polluting the atmosphere, industrial activity also has a negative environmental impact on water and soil, and it produces waste. This means that for the purposes of licensing, it is essential to implement an integrated approach which takes into account the overall effect on the environment. I welcome the adoption of this report, particularly the restriction of exemptions for industrial operators.
As we mentioned during the debate in the Chamber, the new directive will create a more stringent regulatory framework for industrial emissions, and with it conditions for better environmental protection and public health, particularly for people living and working near industrial sites or areas where they operate. It includes the important principle that if we are to protect the environment and public health, we must implement the best technologies that scientific and technological advances can provide us with in our production processes, especially those which have a greater environmental impact. However, the compromise reached at the second reading ensures the necessary flexibility when implementing the best available technologies, so as to take sufficient account of the differences between Member States and the circumstances of each one, both at the level of their respective production systems and conditions, and at the level of their capacity to implement the necessary adaptations to the technology and their production processes.
The exemptions made here, which are appropriate and justified, together with the transitional national plans, allow for different Member States and their businesses to adapt to the new legislation without compromising national production, while preserving the original objectives of protecting the environment and public health.
The recasting of the seven directives regulating industrial emissions in Europe into a single, highly polemic text, has finally been adopted and we should welcome this vote. The aim is to minimise all the harmful effects of the majority of our industrial activities within the EU, namely, the emitting of potential pollutants into the air, water and soil and waste.
The final agreement achieved will go much further. It takes up the key points of the position that we have been defending within the Committee on the Environment for several months, and which were designed to make this text an ambitious, yet realistic, piece of legislation in tune with the problems in our countries.
The agreement strengthens the provisions on environmental protection but grants the Member States certain flexibilities, which we fought for, with a framework applicable to large combustion plants. During this crisis period, we need strong European environmental policy, but it must not bring our industry to its knees. Industrial strategy and policy can no longer represent taboo notions in Brussels. Let us just take a look at what our competitors are doing in third countries!
I am aware of how difficult it was to negotiate this compromise. I applaud the fact that the principle of subsidiarity has been applied in many of the provisions of the directive, resulting in a reduction in the number of powers delegated to the European Commission. I also consider it a success of the proposal that certain countries failed to push through a tougher proposal which would have gone beyond the framework suggested by the Commission itself. I consider all of this to be a victory for common sense. However, I have a serious concern that the creation of transitional national plans will not give enough space to the operators of individual facilities to prepare properly for the introduction of the new limits. It is right that we are trying to achieve a reduction in harmful emissions but we must, at the same time, bear in mind the economic effects of these measures and how rational they are in terms of the competitiveness and specific features of actual Member State economies. The fact that some facilities will be forcibly shut down in the middle of their operational life will undoubtedly have an impact on end-user energy prices, and will also affect the metallurgical industry, with potentially fatal economic consequences in some regions. Personally, I would therefore appreciate it if the directive gave more flexibility to the transitional national plans, with the cut-off year not in 2020, or 2023 for the closure of facilities, but in 2025. Despite being aware of how difficult it was to achieve this compromise, I am abstaining from the vote, with an eye to the competitiveness of the Czech economy.
This directive seeks to summarise seven earlier separate directives on industrial emissions in a single text. The prevention and control of emissions from industrial plants into the air, water and soil is essential to achieve the objectives of a greener economy, as set out in the Europe 2020 strategy. It is worth pointing out that many of the pollutants which will now have their emissions curbed present a risk to health and the environment, contributing to the increase in diseases like cancer and asthma. It is very important to meet the deadlines for reducing emissions set out in this directive.
It is all well and good for the EU to advocate protecting the environment, but this document is essentially just a new version of existing texts and does not make any new suggestions on industrial emissions. The proposals and amendments put forward by the committee did not serve a useful purpose and were not genuinely ambitious, which is why I have voted against them.
I voted in favour of this well-balanced text. I applaud the work of the members of the Committee on the Environment, Public Health and Food Safety, since they have managed to reach an all-inclusive compromise.
The directive on industrial emissions merges seven directives with the aim of simplifying and amending the current legislation. Many sectors are involved, from farming to large combustion plants. I support the minimum requirements approach. While some businesses cannot, in fact, be regulated solely at European level, there must be at least one minimum common denominator to avoid distortions of competition and harm to the environment.
I agree that the Commission, which has the necessary resources and skills, should be the authority that identifies these requirements. In the same vein, I applaud the exceptions introduced to ensure the flexibility needed for Member States. In closing, I would like to note the emphasis placed on public information, transparency and attention to consumers which distinguishes Parliament's work. On the whole, I am satisfied with the report, which increases environmental protection while reducing unnecessary administrative burdens.
The objective of the 1996 Integrated Pollution, Prevention and Control (IPPC) Directive is to prevent and control emissions to air, water and soil from industrial installations across the European Union.
The aim of the IPPC is to promote the implementation of Best Available Techniques (BAT), or rather those economically and technically viable techniques which are most effective in achieving a high level of environmental protection. The best available techniques are defined in the BAT reference documents (BREFs), which are drawn up through an information exchange involving the Commission, Member State authorities and other stakeholders (the 'Seville Process').
At the plenary sitting on 10 March 2009, Parliament discussed, at first reading, the Commission's proposal to establish emission limit values directly on the basis of BREF documents: Parliament countered this with a fundamental change providing for the setting up of a committee which would have the task of laying down measures to limit emissions in the form of minimum requirements.
I support the proposal to establish Union-wide minimum requirements for emission limit values only for businesses that request intervention from the EU, according to environmental impact criteria and the stage of implementation of BAT in the sector in question.
I voted for this report so that the revised legislation on industrial air pollution is adopted, with stricter limits for nitrous oxide, sulphur dioxide and dust particles, which are harmful to both people's health and the environment. I think that a uniform integrated permit system should apply to all installations in the EU, which will operate in compliance with the same emission standards (the best available techniques - BAT) and be monitored and controlled according to minimum mandatory requirements.
This integrated approach is conducive to protecting the environment and people's health, as well as to the sustainable development of European society. New green jobs will be created and citizens will be supplied with food, electricity and heating without this resulting in any distortion to competition within the EU.
The proposal on which we are voting brings seven existing pieces of legislation on industrial emissions up to date in a single text. These pieces of legislation include important directives on large combustion installations and the integrated prevention and reduction of pollution (the famous IPPC, which encompasses around 52 000 industrial and agricultural installations - from refineries to pig farms - with high pollution potential). I am delighted that after two years of difficult negotiations, a compromise was finally reached during the third trialogue in June. As is the case with all compromises, there are concessions and advances, but globally, the European Parliament has fought to ensure more clarity and equity with regard to environmental demands. This text obviously includes major advances on several essential points - in particular, air quality, optimisation of environmental performances and the strengthening of Member States' obligations with regard to monitoring installations.
Finally, I note with satisfaction the provision for the editing by the Commission before the end of 2011 of a legislative proposal modifying the authorisation thresholds according to poultry species which, in this specific case, will include quails, as this is a sensitive subject in my constituency.
in writing. - Today's vote on industrial emissions legislation is a step in the right direction for limiting the damage to our environment from industrial pollutants, but it is regrettable that the final outcome falls short in key areas. Though the new legislation brings some improvement, it still allows for too many exemptions. I am still dissatisfied by the final outcome which gives the all-clear to more air pollution by the oldest and dirtiest power plants. These power plants will be able to escape the rules for up to 12 more years. Instead of rewarding good behaviour, we are rewarding pollution, with European citizens paying the price.
The aim of this directive is to ensure better protection of European citizens and the environment by obliging industries to limit their environmental pollution. I am disappointed that this weak compromise plays into the hands of those Member States that rely on the most ancient large combustion plants. The eco-industry already employs more people than the car industry and this directive could have further promoted innovative, green industries. Instead, the interests of the most polluting, out-of-date industries that have no real future were put first by a blocking minority in the Council.
I can only vote in favour of the directive, considering the amount of work it took to reach an agreement between the Commission, the Council and Parliament. The text is intended to provide a better level of environmental protection without being an excessive burden on business.
This directive on industrial emissions and integrated pollution prevention and control is incredibly important as regards air quality for all the citizens of Europe. At present, we do not have a level playing field between Member States. Some of them are doing their best, while others are doing nothing at all. It is therefore outrageous that countries such as Italy and the United Kingdom have blocked the necessary improvements in the Council. I voted in favour of the final text, because it represents a clear tightening of the rules, albeit allowing options that can be spread over a period of 12 years. However, the final result will be that coal-fired power stations in the United Kingdom and Italy, or wherever in Europe they might be, will have to meet stringent standards so that we can guarantee good health for the citizens of all our Member States. That is, ultimately, what this is about.
Deforestation is a problem which has serious repercussions on both carbon dioxide emissions and the constant loss of biodiversity. Unfortunately, the main cause of this phenomenon is illegal logging. I therefore believe that it is essential that the EU makes a decisive effort to fight the use and sale of illegally obtained wood, which currently accounts for 20-40% of all industrial timber. Hence, I am voting in favour of this report in the hope of being able to cut the use of illegally obtained timber in Europe.
The aim of this report is to reduce the sale of wood or derivative products from illegal logging on the internal market. I supported this when it went to vote because it succeeded in finding a satisfactory principle for protecting European consumers and industrial companies, the principle of 'duty of reasonable care'. This principle provides measures and procedures that will allow operators to trace wood and derivatives, to access information relating to compliance with applicable legislation, and to manage the risk of selling wood and derivatives from illegal logging on the internal market.
The European Parliament's decision to ban illegally harvested timber and control its exact route will reduce the incidence of illegal deforestation and offer consumers the chance to make a fully informed choice about the products they use. EU legislation banning illegally harvested timber is a major, global piece of legislation, from the fields all around the world which are devastated by illegal clearances to the EU market where the timber and timber products are sold. Based on the figures available to us at the moment, at least 20% of the timber and timber products reaching the European market come from illegal sources.
Every one of the 27 Member States must be actively involved in implementing the new regulations on controlling the source of timber and must impose sanctions on those selling timber obtained illegally. It is now clearer than ever, as Europe and Romania are facing disastrous floods entailing the loss of life and property, that deforestation has partially caused this situation. None of the Member States must hesitate in imposing criminal sanctions on those selling timber obtained illegally.
I voted in favour of prohibiting the sale of wood and products made from illegally harvested timber on the European market. This decision is vital in protecting forests around the world, which are an essential factor in combating climate change. This will also contribute to the protection and preservation of European forests. The illegal importing of timber to Europe has resulted in the drastic drop in the price of wood, which, from a financial point of view, has made it impossible for European forest owners to make a living from their timber.
The ban on importing illegally obtained wood is particularly necessary in the context of the fight against global warming. This ban, which should affect 20 to 40% of wood imported into Europe, will, in fact, enable a genuine advance to be made in the fight against deforestation. It will lead to a very significant reduction in CO2 being discharged into the atmosphere and will help protect animal and plant species that are currently endangered. This scheme will also result in an improvement in the living conditions of the local communities that are dependent on the forest and, in a more general sense, those of the entire population of the countries in question. By making illegal operations more difficult, in particular as a result of the traceability imposed on importers, and by encouraging operators to work legally and therefore pay the relevant taxes in the country of production, the European Union is supporting the countries in question in their fight against tax fraud, thus enabling them to generate more resources which they will then be able to use for the benefit of the population.
I voted for the report on the provisions for operators who place timber and timber products on the market because the fight against illegal logging is crucial in halting the loss of biodiversity and deforestation, and it is also a key element in combating climate change.
The alarming rate at which forests are disappearing calls upon all of us to make a serious effort to defend a part of our natural heritage that is essential for the very survival of mankind. When they buy timber and timber products, European consumers should be able to be certain that they are not contributing to deforestation or feeding an illegal trade that benefits from the criminal exploitation of forest resources and which jeopardises companies that behave responsibly and respect biodiversity. Parliament wants greater emphasis on fighting this scourge and more stringency in import and sale, and I believe that this is worth pursuing.
Deforestation occurs at a rate of approximately 13 million hectares per year, and is thought to be responsible for almost 20% of carbon emissions worldwide, as well as being one of the major causes of the loss in biodiversity. It is also responsible for serious human rights violations because, in many countries, forests have great cultural and social importance for indigenous people and those who are dependent on the forests.
Illegal logging is a major cause of deforestation, since the volume of timber coming from illegal extraction is estimated at 350 to 650 million m3 per year, which represents 20-40% of global timber production. This leads to falling timber prices, deprives us of natural resources and tax revenues and exacerbates poverty among people who are dependent on forestry.
As a large consumer of timber and timber products, the European Union has an obligation to take effective action against deforestation and illegal logging, which must undoubtedly include a ban on providing a market for illegal timber products. I would advocate the exclusion of small timber producers from the scope of this regulation as I believe that the obligation of due diligence is very burdensome.
The proposal for a regulation is aimed at establishing obligations for operators who supply the market with timber and timber products. We understand the need to preserve forest resources, ensuring their reasonable and sustainable exploitation and the maintenance of biodiversity in our woods and forests. However, the report raises some concerns in relation to the implementation of procedures in the Member States. In view of the diversity that exists in different countries, such as in the size of property, in some cases, regulation will prove to be unfeasible and will result in high costs. There are also still doubts about the idea of destroying illegal timber, and there is no consensus, bearing in mind that national legislation on appropriate regulation is already in place, as in Portugal, where certain forest species are protected by law, and culling requires special permission.
This, as well as its failure to add anything that is substantially new to the protection of forest resources, means that this regulation may create constraints on forestry in countries like Portugal that could affect many small and medium-sized enterprises. The problem of failure to control timber from third countries still persists, and needs to be resolved.
20% of the wood and derivative products that enter the EU come from an illegal source and illicit logging is a major factor in deforestation, which increases by almost 13 million hectares every year, resulting in a dramatic impoverishment of natural resources and biodiversity. Faced with this, Parliament has recently decided to ban the importation into the European area of wood obtained illegally and I am delighted with this decision, which represents a major international advance. With this decision, the European Union is finally meeting its responsibilities with regard to international trade and the fight against deforestation.
I supported this recommendation for second reading because we must avoid using any costly, bureaucratic process if we are to preserve the future of timber materials and effectively combat illegal timber in Europe. We must strengthen our supervision of imports to curb deforestation once and for all.
The efforts of operators and public authorities must be concentrated on the link closest to the harvesting of wood; in other words, the process by which it is first placed on the market in the EU.
It would have been irresponsible to penalise our European publishers by asking them to prove the provenance of the paper used by printers for their books. In fact, it is impossible to determine the origin of wood that goes into making paper.
in writing. - For too long, the EU has been complicit in the global trade in illegal timber. Deforestation is a serious problem for the entire planet and has a huge impact on the world environment. Today's vote will put an end to the use of illegal timber within the EU and is a positive step towards solving a real problem.
in writing. - I am very pleased this report was adopted in Parliament. As the largest consumer of timber products in the world, the EU has an obligation to import such products responsibly, and this requirement will now have a positive effect on the environment, human rights and consumer protection. I was disappointed that some provisions - such as our original provisions for non-compliance penalties - were weakened during Council negotiations, but I am pleased this report has been adopted.
Deforestation and forest degradation are the main factors to blame for the loss of biodiversity. In turn, illegal logging is the major cause of deforestation, currently representing 20 to 40% of global timber production. This regulation was adopted in order to put an end to this illegal practice and impose heavy penalties on those who extract timber illegally. The adoption of this regulation is therefore very important to avoid falling wood prices, to stop the public being deprived of natural resources, and to put an end to the loss of tax revenue and exacerbation of poverty among people who are economically dependent on forestry.
It is no longer at all acceptable that wood is imported into the European Union in the knowledge that it could have created serious environmental and social problems in the countries in which it was cut down. As responsible people, we cannot turn a blind eye to the true origins of the products we consume, particularly where these damage other societies and harm the ecosystem.
The phenomenon of deforestation is responsible for nearly 20% of global CO2 emissions and is a key contributor to biodiversity loss. Illegal logging also causes serious problems in relation to the violation of dependent and indigenous peoples' human rights.
As a consumer of timber and timber products, the EU has an obligation to take effective action, such as ceasing to provide a market for illegally harvested timber and timber products, in order to combat this phenomenon. The voluntary partnership agreements (VPA) approach, which the EU has in place under the 2003 Action Plan on Forest Law Enforcement Governance and Trade (FLEGT), is not enough. To date, only one partnership agreement has been signed, and its voluntary nature means there is a high risk of it being circumvented and evaded in some way.
The Council position is weaker than Parliament's first reading position and it fails to include important elements such as a prohibition on trading illegally harvested timber and timber products. It does not include any obligations for operators or specify any penalties for severe infringements. I believe that it is necessary to improve and broaden the scope of this discussion for the sake of protecting the environment.
Illegal logging is a huge problem that must be combated. We therefore fully support the aim of this report, even though it did contain clear protectionist tendencies that we do not agree with. Extensive regulations give rise to barriers to trade, which adversely affect developing countries, making it more difficult for them to use their timber industry to lift themselves out of poverty. However, the problem of illegal logging must be taken very seriously. Since the report was significantly improved during the negotiations with the Council, including the elements that posed a barrier to trade, we have therefore chosen, nevertheless, to support the rapporteur's proposal.
Illegal logging is a major driver of deforestation, with the volume of industrial timber derived from illegal sources estimated at between 350 and 650 million m3 per year, representing 20% of global industrial timber production. Deforestation, which is occurring at a rate of approximately 13 million hectares per year, is responsible for nearly 20% of global carbon emissions and is a key contributor to biodiversity loss.
Illegal logging also causes serious human rights problems, since forests are of huge cultural and social significance to dependent and indigenous populations in many countries. I voted for this report as the legislative proposal promises to ban illegally harvested timber and punishes unscrupulous merchants.
The pillage of tropical forests is a scourge for our planet. The EU, as the second largest importer of timber after China, bears a large part of the responsibility for the annual destruction of 13 million hectares of forest across the globe. Apart from being an ecological disaster, the lives of 350 million people and thousands of species are also directly threatened.
Europe had a duty to take a firm stand. This is what Parliament has done today by adopting legislation that will compel timber importers to prove the legal origin of their merchandise, thereby putting an end to the system which, until now, has let them go unpunished. A traceability system is now planned, starting from the concession where the tree is felled right up to the final delivery of the product.
Europe is on the right track. I welcome, for example, the recent signing of a partnership agreement with the Republic of Congo, aimed at reforming its forest sector. With one of the world's three main tropical forests, this country, with which we have cordial relations, is particularly susceptible to illegal trading. The EU must now capitalise on this and encourage companies in the sector to increasingly opt to import officially certified timber.
I am very pleased that the European Parliament has given the green light to a regulation that prohibits the sale within the EU of timber obtained illegally, and introduces fines and penalties against offenders. The new legislation, agreed by Parliament and the Council, will apply from the end of 2012 and will contribute to the fight against deforestation and the degradation of forests. It will also provide more guarantees for consumers with regard to the origin of the timber in the products they buy. The new regulation, adopted by 644 votes to 25 with 16 abstentions, prohibits the sale within the EU of timber originating from illegal logging and products manufactured therefrom.
Currently, it is calculated that 20% of wood products sold within the EU originate from illegal sources. To date, there has not been an explicit ban on the sale of this raw material within the EU, and so it has been possible for timber originating from illegal logging to be sold legally on the European market.
I am in favour because the aim is to prevent illegally harvested timber from being placed on the market. We voted against in committee, but following the trialogue with the Commission and the Council, a good compromise has been reached.
in writing. - Deforestation is responsible for up to 20% of carbon emissions worldwide. It causes excessive damage to ecosystems and threatens the invaluable eco-services they provide. Large amounts of deforestation are carried out illegally, without any efforts to replant trees or otherwise manage the process to limit its negative impacts. Illegal timber coming from third countries also competes unfairly with the EU forestry industry which, more often than not, is producing timber legally and in a sustainable manner. I therefore welcome this report and Parliament's successful negotiations with the Council - it is an important piece of legislation which will help to address many environmental challenges, from biodiversity protection to climate change.
in writing. - (SV) I voted against the Timber Regulation during Wednesday's vote. The purpose of the regulation, which was to minimise the risk of illegally felled timber being placed on the EU market, started out as a good one. During the negotiations, however, the proposal moved in a direction that would result in excessive interference in the market, which is not proportionate to the extent to which it would be possible to limit illegal logging. I therefore voted against the proposal.
I voted for this draft regulation laying down the obligations of operators selling timber and timber products on the European market.
The ban on sales of illegally harvested timber on the internal European market is to be welcomed. This decision is essential if we are to combat illegal deforestation linked to the exploitation of exotic timber for western consumers. It is also a significant step in the fight against global warming.
The regulation provides significant guarantees in terms of firmness, dissuasion and harmonisation of Member State legislation.
It is a necessary step if we are to fight effectively against such illegal trade in the EU. It will help to preserve the future of timber materials.
I therefore welcome the imminent entry into force of this new regulation which proves that, in some areas, the EU can play a positive role if its Member States correctly apply this legislation.
This report seeks to establish a reliable, independent and responsible supervisory system intended to form the basis of European action in respect of financial markets. This intention is European but also global, since the G20 has committed to 'take action to build a stronger, more globally consistent, supervisory and regulatory framework for the future financial sector, which will support sustainable global growth and serve the needs of business and citizens' (G20 summit of 2 April 2009 in London). The current financial and economic crisis has revealed persistent imbalances between financial globalisation, financial integration of the EU and methods of national supervision, imbalances which we must now remove. To this end, I have made a commitment, by voting in favour of this report, to move towards a more integrated supervisory structure with a view to an integrated single market of financial markets. The ball is now in the court of the Council which, for its part, must also make progress towards genuine European financial supervision.
in writing. - We voted against this not because we objected to all of the substance but because we objected to European Union legislative control over British institutions. Regulation of British institutions should be legislated on by the British Parliament.
I voted in favour of the proposal for a directive as I believe that in identifying areas to be covered by technical standards, we should strike a fair balance in creating a single set of harmonised rules, avoiding the introduction of unnecessary complications into the regulation and its implementation. The only areas that should be selected are those in which consistent technical standards significantly and effectively contribute towards achieving the objectives of relevant legislation. At the same time, this should ensure that political decisions are taken by Parliament, the Council and the Commission in accordance with current procedures.
The vote to postpone the Sánchez Presedo report is an alarm signal issued by the European Parliament to the Council of Ministers, indicating the demand for tighter regulation of Europe's financial system.
The initial proposal tabled by the Council was not deemed satisfactory by Parliament, and the negotiations did not result in an acceptable compromise.
By postponing the report, we wish to leave the Council time to come up with a proposal which will provide a better solution to the need to supervise the financial system and which will help stabilise Europe's economies, boost economic growth and prevent future crises.
As is now clear due to the consequences of the current economic and financial crisis, the continued success of the European integration process is absolutely dependent on its ability to find solutions to strengthen integrated structures for intervention in the field of supervision at European level. National sovereignty is increasingly dependent on supranational intervention through Union structures, which have resources and skills that can act and devise strategies outside the influence of national, isolated wishes and needs. I therefore reiterate my support for consolidating the powers of the European structures which are charged with running and supervising activity in the different European financial sectors, as is the case with the European Banking Authority, the European Insurance and Occupational Pensions Authority and the European Securities and Markets Authority.
All the reports we were asked to vote for as part of the 'supervision' package have the same fault. While they strengthen the supervision of financial players, banks, insurance companies, funds and so on, of which we can only approve, they effectively change nothing in terms of what is being supervised. They do not get to the heart of the problem: the finance-dominated and globalised capitalist system.
These same players will be free to continue to create complex products, to securitise and exchange debts, in short, to carry on a financial activity entirely unrelated to real wealth production. Instead of banning certain assets of a perverse nature which, far from improving the liquid assets available to economic activity, serve only to create an artificial and predatory profit, we are 'supervising' and 'regulating' them.
Big deal! The Lamfalussy process is applauded here as being wholly virtuous. However, it must be said that, in view of the amorality, not to say cynicism, of the behaviour of certain financial establishments and their directors, to give them such a power of intervention in regulations concerning them has something unhealthy and even deeply perverse about it.
The recent financial crisis highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Models of supervision had a national perspective and did not adapt to the globalisation that occurred within the financial system, where different financial groups conduct their operations across borders, with the systemic risks that this entails. There was therefore no cooperation, coordination or consistency whatsoever in the application of EU legislation. Hence, the aim of this directive is to bring about an overall improvement in the functioning of the internal market by ensuring a high level of supervision and prudential regulation and by protecting depositors, investors and all beneficiaries. It is therefore crucial to safeguard the integrity, efficiency and smooth running of financial markets, maintain the stability and sustainability of public finances, and strengthen international coordination and cooperation in the field of supervision. The creation of a European System of Financial Supervisors and the definition of its powers are essential in order to achieve an effective supervision model in all sectors, including banking, insurance and occupational pensions, as well as securities and the markets.
The financial crisis has revealed the existing holes in financial globalisation, financial integration in the EU and national supervision, in particular. The European Union's response to the crisis must be courageous. Financial services malfunctions and their considerable, harmful impact on the real economy and public finances are no longer tolerable. The European Union must supply answers in the form of micro-economic and macro-economic supervision, and handle both individual cases as well as general legislation. In this context, the main aims of the technical standards are the complete harmonisation of financial regulations and their consistent application through supervisory approaches and practices. Technical supervisory rules are necessary tools to achieve the harmonisation of supervision across Europe.
The European Commission has proposed the establishment of a new structural framework for EU financial regulation to improve the quality and consistency of supervision, ensure more effective law making and enforcement and better identify risks which the financial system could be faced with.
The decision has been made to establish a European System of Financial Supervisors, comprising a network of national financial supervisors working with three European Supervisory Authorities: the European Banking Authority, the European Insurance and Occupational Pensions Authority and the European Securities and Markets Authority.
The setting up of the European Insurance and Occupational Pensions Authority must be accompanied by the development of a single rulebook to ensure consistent harmonisation and uniform application to support the efficient operation of the internal market, without the needless complication of legislation and its enforcement.
Member States must cooperate with the European Insurance and Occupational Pensions Authority to ensure consistent harmonisation and uniform application of this directive by applying common technical authorisation and notification standards, information and disclosure procedures, regular exchanges of information and experience, as well as closer cooperation, and in so doing, prevent distortions of competition and create the conditions required for the smooth operation of cross-border membership.
This draft regulation seeks to put in place a European financial markets authority. This authority will be one of the three new ones created with a view to the introduction of a new supervisory framework. It will therefore strengthen the efficiency of supervision and regulations and make it easier to detect risks existing in the financial system. In the context of my overall support for the financial supervision package, I support the creation of an authority such as this. I therefore voted for this report which, while supporting the proposed regulation of the European Commission, makes clear that it will be necessary to improve and define more precisely the authority's mediation role, an indispensable factor for an efficient and responsible supervisory framework.
I voted in favour of the proposed regulation as I believe that the authority must take into account the impact of its activities on competition and innovation on the internal market, the global competitiveness of the European Union, financial inclusiveness and the new EU strategy for employment and growth. I also agree that, in order to achieve its objectives, the authority must be vested with a legal personality, as well as administrative and financial autonomy. According to the Basel Committee on Banking Supervision, the authority must have powers to deal with the issue of compliance with legislation, particularly when it relates to systemic and cross-border risk.
If there is to be effective regulation of financial and speculative markets, and bearing in mind the circumstances which led to this crisis, which has had serious consequences for Europe and developed countries, it is vital to ensure efficient and effective intervention at the level of securities transactions, along with an effort by Parliament and other European institutions. The aim is to create a structural basis for monitoring, evaluation, supervision and conduct which, within an efficient legal framework, will prevent the recurrence of situations such as those that resulted in the current economic, financial and social crisis. In this context, a European Securities and Markets Authority, coupled with a proper legal authority, will have to be granted legal, administrative and financial autonomy in order to be able to ensure the safety and stability of the markets and transparency of operations, so as to avoid new systemic risks.
The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Models of supervision had a national perspective and did not adapt to globalisation within the financial system, whereby different financial groups conduct their operations across borders, with the systemic risks that this entails. This meant that there was no cooperation, coordination or consistency whatsoever in the application of EU legislation. This directive therefore aims to improve the functioning of the internal market by ensuring a high level of supervision and prudential regulation and by protecting depositors, investors and all beneficiaries. It is therefore crucial to safeguard the integrity, efficiency and smooth running of financial markets, maintaining the stability and sustainability of public finances and strengthening international coordination and cooperation in the field of supervision. The creation of the European Financial Markets Authority is essential to achieve an effective supervisory model.
The EU has waited far too long to introduce stricter regulations on financial services. Too much time was wasted after the start of the crisis. Everyone was fully aware of the weaknesses in the European and the national supervisory bodies and these weaknesses have apparently been consistently exploited. For this reason, I have voted in favour of the report.
I voted in favour of Mr Giegold's report on establishing a European Securities and Markets Authority (ESMA). As I have already confirmed and repeated even today, I agree that Europe needs to become stronger and to have one level playing field. We live in a global market that needs global rules.
Establishing a European Authority is an enormous step towards strengthening the single market and facing up to the challenges posed by third country giants. With regard to ESMA, too, I have a serious reservation, and it concerns the need to rule out any suggestion of tax obligations in the form of direct taxes or contributions.
I am in favour of the new tasks to be assigned to ESMA in view of what is established not only by the supervisory package, but also by the resulting legislation on hedge fund managers. Another important innovation is the power that the new authority will have over international rating agencies. I hope that the Commission's next legislative proposal along these lines will be well balanced and approved quickly.
in writing. - After two months of tenacious negotiations with Council, the European Parliament today voted on its amendments to the Commission proposals for financial supervision. A broad coalition has made it clear that the Parliament will only agree to the final package if ambitious rules for new European financial supervision are set. At the same time, the Parliament has left open an opportunity for agreement by postponing the final first reading vote until September.
The Council must now grasp this chance to overcome its own lethargy and walk over the bridge that Parliament has built. After 20 trialogue meetings, Council has not presented a compromise offer, whereas Parliament has submitted a comprehensive proposal. Hence, the negotiations have turned out to be disappointing. The Council negotiators have failed. As a European institution, the Council must not leave itself hostage to national interests and must be prepared, if needed, to vote by qualified majority to reach agreement with the Parliament. The European Parliament will only agree to a first reading agreement in September if the European supervisory authorities are given real powers.
I voted in favour of this report as I believe that Union supervision of the financial system and the creation of a European Systemic Risk Board (ESRB) is essential. It is vital to create an effective supervision system without preventing the financing of the economy. This means creating conditions for the stable financing of the economy to ensure sustainable growth and employment, safeguarding the single market, where the EU must be granted quality financial supervision to prevent the fragmentation of the single market, and allowing the EU to maintain its statute to protect the euro and other European currencies. The EU needs to maintain its authority at the decision-making level, reaffirming its commitment to multilateral procedures, because in this way, it will be better prepared to assert its values and protect its strategic interests. The creation of the ESRB is an important innovation for a macro-economic analysis at European level, which is ultimately aimed at evaluating systemic risk. Establishing close cooperation between the ESRB and, in particular, the national supervisory authorities and the European authorities responsible for each sector, is a priority for creating coherent supervision at a macro- or micro-prudential level.
This is a proposed regulation concerning macro-prudential supervision of the financial system, establishing a European Systemic Risk Board. I strongly support the financial supervision package as adopted by the Parliamentary Committee on Economic and Monetary Affairs. While this body of legislative texts has many purposes, two main objectives stand out: stable financing of the economy for growth and long-term employment, and also the desire to protect the unity of the European market. I therefore voted for this report, which provides for consistency between macro-prudential and micro-prudential supervision and will therefore give the European Union stable, transparent and coherent authorities and committees for the management of our European and global financial system.
We have voted today, among other things, on proposals concerning the legislative package on financial supervision in the European Union. The dispute over the form of financial supervision concerns the extent of the powers given to the newly established European institution supervising the operations of the banks, insurance companies and financial markets. We must proceed with cool heads in our justified efforts to avoid a repeat of the financial crisis, and not give in to hysteria. The European financial market institutions should properly complement the national ones, rather than elbowing them off the playing field. The problems of a bank, insurance company or investment fund should always be resolved by the supervisory authority which is closest to the situation and which can therefore assess and evaluate it most sensitively. In many cases, this is not and will not be a European regulator. In my opinion, it is essential to have a national government veto over decisions of the European regulators, in order to prevent the seductive but dangerous application of a uniform procedure in a disaster situation which might vary across the financial markets of the Member States. Newly established European financial supervisory institutions with practically unlimited powers would be like a Leviathan, to which the states would trustingly surrender their sovereign power, and which would be all the more vulnerable in the event that this power was used incorrectly or even abused.
I voted in favour of the proposed regulation as I believe that the task of the European Systemic Risk Board (ESRB) must be to control and evaluate systemic risk in normal periods, with the aim of mitigating the system's exposure to the risk of system components failing and increasing the financial system's resistance to shocks. In this sense, the ESRB should ensure financial stability and mitigate the negative impacts on the internal market and the real economy. In order to achieve its objectives, the ESRB must analyse all the relevant information, especially the relevant legislation with a potential impact on financial stability, such as provisions on accounting, bankruptcy and viability. I also agree that whenever necessary, the ESRB should publicly issue risk warnings and make general recommendations relating to the EU as a whole to each of the Member States or to groups of Member States, with a timetable for the appropriate measures. When these risk warnings or recommendations are directed at individual Member States or at groups of Member States, the ESRB may propose appropriate support measures.
I abstained during the vote on the Goulard report from voting on the Commission text on macro-prudential oversight of the financial system and the establishment of a European Systemic Risk Board. The body being set up, like the European financial oversight system, has limited scope, being confined by certain structural characteristics which derive from the neoliberal perception of the precedence, if not sovereignty, of the market.
These characteristics are as follows: a) independence from the political powers; these bodies will not report to the political authorities of the Member States and their remit will remain narrowly defined and far removed from any concept of democratic control; b) citizens are absent from the decision-making centres; social groups such as workers and consumers will not be represented in these independent authorities, only the private sector; c) the configuration and modus operandi of these bodies increases the fragmentation of political and supervisory powers, creating a dichotomy between monetary policy, which is exercised by the ECB, and financial policy, which is exercised by the Member States within the stranglehold of the Stability Pact.
The creation of structures that are capable of preventative intervention, sustained by permanent, carefully reasoned evaluation, should be a priority in the EU decision-making process and policy making in the current framework for responding to the current crisis, where it is imperative to ensure the efficiency of Union macro-prudential supervision of the financial system. The European Systemic Risk Board, having the ability to control and assess the risks of the financial system in periods classed as normal, could act as a guarantor of financial stability, something which is absolutely necessary if the real economy is to develop, bringing growth, wealth and jobs. I would like to highlight the rapporteur's concern with ensuring a balanced and realistic proposal through effective supervision which will safeguard the financing of the economy, the single market and the interests and objectives of the EU.
The European Systemic Risk Board (ESRB) is nothing more than an organ of the dominant Euro-liberalist thinking and the prototype of a method to bypass democracy. Its General Council will be made up of members of the ECB, the Commission and national central banks, but will not include any Parliamentarians. This ESRB will never alert us to the risks posed by the policies it defends. It is therefore damaging, in the same way as the proposal in this report allowing for close collaboration between the ESRB, the IMF and the G20 is damaging. I am voting against this text.
The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Models of supervision had a national perspective and did not adapt to the globalisation that occurred within the financial system, where different financial groups conduct their operations across borders, with the systemic risks that this entails. There was, therefore, no cooperation, coordination or consistency whatsoever in the application of EU legislation. This directive thus aims to improve the functioning of the internal market by ensuring a high level of supervision and prudential regulation and by protecting depositors, investors and all beneficiaries. It is therefore crucial to safeguard the integrity, efficiency and smooth running of financial markets, maintaining the stability and sustainability of public finances, and strengthening international coordination and cooperation in the field of supervision. I believe that the creation of the European Systemic Risk Board is essential in order to achieve an effective supervision model and in order to avoid the systemic risk caused by the cross-border nature of large financial groups.
I voted in favour of Mrs Goulard's report. Back when work was being carried out within the Committee on Economic and Monetary Affairs, I contributed with a series of amendments which were included in the final text. I believe, in fact, that it is very important for the European Systemic Risk Board (ESRB) to be able to give prior notice of possible systemic risks through early warnings and to recommend the adoption of measures suitable for countering them.
The ESRB will definitely play a crucial role in its system of financial architecture. It will be the only institution with a general and complete overview of matters, and its role of supervising and coordinating the various European Supervisory Authorities (ESAs) will be crucial in the event of future crises or warnings.
I believe, therefore, that it is necessary to clearly define direct supervisors' responsibilities in relation to groups with systemic implications and to clarify the roles between the macro-prudential supervision of the ESRB and the micro-prudential supervision of the ESAs. However, I trust that this will all be clarified when the text is finalised during negotiations with the Council.
I have come out clearly in favour of this report, which aims to create a European banking authority and to put in place a regulatory mechanism for future crises so that European citizens do not have to bear the consequences of a collapse of the financial system. I particularly welcome the European approach adopted by our rapporteur. Indeed, he is clearly in favour of a so-called 'European' option which would involve giving the colleges of supervisory authorities the power to set out mandatory standards where agreement cannot be reached at a national level. In addition, the creation of a European fund pre-financed by financial institutions is envisaged, the aim being to protect depositors and help establishments in difficulty when their insolvency risks destabilising the entire system. Finally, I am very much in favour of the support that the rapporteur seeks to give to small and medium-sized enterprises, which are often under-represented in the banking sector. The report thus makes provision for the representatives of organisations of small and medium-sized enterprises to have a voice in the group of parties concerned in the banking sector and to elect two of the board members of the supervisory authorities.
The crisis has shown up deficiencies in financial supervision. It has emerged that the supervision has not been effective enough. For that reason, I am pleased with the results achieved to date in the negotiations with the Council. I am referring here to the coordination between national supervisors. I agree that the first round of consultations is not over yet and that an agreement is still some way off. Completing the vote this week would require a second round and cause much delay. All the Member States want to have an agreement in place by July. That would necessitate the supervisory system becoming operational at the beginning of next year. However, the extensive demands which the European Parliament is still making are either unattainable in the short term or undesirable. Parliament's proposals are threatening to overload with work the supervisory bodies that are due to be set up. Drop the demand that they directly supervise individual financial institutions and let them confine themselves to cross-border problems. In addition, the European Central Bank must continue to focus on price stability. That objective should not become entangled with supervision. In conclusion, the European Parliament would be wise to exercise restraint when it comes to appointments and the executive activities of the bodies. Distancing itself from those activities should enable Parliament to carry out independent parliamentary scrutiny.
I voted in favour of the proposal for a regulation because I believe that a new framework must be established for managing financial crises that can destabilise or ruin institutions in difficulty in order to minimise the risk of contagion within the European financial system. I also agree that the European Financial Stability Fund should finance forced winding up or financial intervention aimed at helping financial institutions in difficulties in cases where this could threaten the financial stability of the EU single financial market. This fund must come from appropriate financial contributions from the financial sector. Contributions to this fund should take the place of contributions to national funds of a similar nature.
I think that in the context of the crisis, where there have been failures of supervision, the European authorities on banking, financial markets and insurance and occupational pensions can prevent the problems that we are currently experiencing from recurring. These authorities must have powers that allow for more effective and efficient supervision, especially at the level of entities and situations that involve cross-border activity and where the consequences of this may prove detrimental to the entire European internal market, investors and consumers. However, I believe that national authorities must continue to play a key role in relation to national financial institutions, coordinating their efforts with their counterparts from other Member States, particularly as regards the exchange of best practices. Also following the Commission's proposal on the financial supervision package, and for reasons of consistency in EU law, the respective amendments to the directives currently in force which are affected by these new measures need to be made.
A European banking supervisory authority would consolidate the effectiveness of the thorough reform to the current system of supervision of financial markets to which the EU institutions are now committed, ensuring a structural basis for interventions with sufficient powers to avoid a repetition of this latest global financial crisis, something which would be unbearable for society and the global economy. In fact, the acceptance of a supervisory system based on the efforts of national authorities is completely inadequate, as their jurisdiction ends at their borders, while market actors are financial institutions whose actions take place over the borderless European area. I must therefore praise the rapporteur's focus on the importance of small and medium-sized enterprises and the European perspective of the proposal.
The recent financial crisis has highlighted major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Models of supervision had a national perspective and did not adapt to the globalisation that occurred within the financial system, where different financial groups conduct their operations across borders, with the systemic risks that this entails. There was, therefore, no cooperation, coordination or consistency whatsoever in the application of EU legislation. This directive thus aims to improve the functioning of the internal market by ensuring a high level of supervision and prudential regulation and by protecting depositors, investors and all beneficiaries. It is therefore crucial to safeguard the integrity, efficiency and smooth running of financial markets, maintaining the stability and sustainability of public finances and strengthening international coordination and cooperation in the field of supervision. I believe that the creation of the European Banking Authority is essential to achieve an effective supervision model.
As soon as it was obvious that the banks had become entangled in an impenetrable thicket of financial products and that the hard-earned savings of ordinary people were being used in risky transactions, the regulation of the financial markets should have been tightened up. The shortcomings should have become clear at the latest when the bankers began paying themselves generous bonuses, despite the billions spent on rescuing the banks. For this reason, I have voted in favour of the report.
As part of the financial supervision package, this draft regulation seeks to create a European insurance and professional pensions authority. This authority supplements the supervisory framework, alongside the European banking authority and the European financial markets authority. I believe that the European Parliament must come out clearly in favour of integrated supervision at a European level and that it is now up to the Council to do likewise.
In order to protect the transparency and credibility of European markets and institutions vis-à-vis the public, it is vital to strengthen the skills, resources and autonomy of European supervision of insurance and occupational pensions markets. This will ensure the effectiveness of the reform that the EU institutions are currently engaged in for overseeing financial markets, so as to avoid any new risks of a crisis like the one that is currently affecting the global economy, and which has had a particular impact on European society.
The recent financial crisis has laid bare major weaknesses in financial supervision, both in individual cases and in relation to the financial system as a whole. Models of supervision had a national perspective and did not adapt to the globalisation that occurred within the financial system, where different financial groups conduct their operations across borders, with the systemic risks that this entails. There was, therefore, no cooperation, coordination or consistency whatsoever in the application of EU legislation. This directive thus aims to improve the functioning of the internal market by ensuring a high level of supervision and prudential regulation and by protecting depositors, investors and all beneficiaries. It is therefore crucial to safeguard the integrity, efficiency and smooth running of financial markets, maintaining the stability and sustainability of public finances and strengthening international coordination and cooperation in the field of supervision. Therefore, the creation of the European Insurance and Occupational Pensions Authority is essential to achieve an effective supervision model.
I voted in favour of Mr Skinner's report on the establishment of a European Insurance and Occupational Pensions Authority. I have always believed in the need for Europe to equip itself with common and effective rules and instruments to overcome the financial crisis and launch the economy anew.
Therefore, there is no time to lose: action must be taken quickly to develop this supervisory architecture through the creation of independent authorities granted disciplinary powers and the possibility of intervening directly without having to go through the Council or the Commission. However, I do have reservations about the sector's contribution. I agree that citizens must not be made to pay for failures by financial institutions; however, a subtle distinction must be made.
Over the course of this crisis, some systems held up well and were not forced to request public support. Any suggestion of tax burdens should therefore be ruled out. This must all be done to support the recovery and to keep the costs from being passed on to SMEs. Today, Parliament took a responsible stance towards the Council, and I hope that today's vote will enable us to reach a rapid and balanced compromise with the Council and the Commission.
in writing. - Article 12(2): I do not support the Authority leading the college of supervisors (Article 12(2), first sentence), nor do I support the Authority leading in going concerns (Article 12(2)(c)). The authorities should not have the right to freely replace the rights of national authorities (as guaranteed in the Capital Requirements Directive). The wording of this article as proposed by the ECON Committee and the rapporteurs is not precise and could lead to a high degree of confusion between the authorities at national level and at European level.
Article 12a(4): I do not support this amendment.
Article 12a(5): I do not support this amendment.
Article 12b: I do not support this amendment. The definition of the identification of cross-border institutions that could pose systemic risk is unclear and puts national authorities in an unclear position with regards to their rights as supervisors.
Article 12c: I do not support the creation of a Resolution Unit within the remit of these directives. While I, in principle, support the idea of a unit of this kind, the creation of a Resolution Unit requires much more preparatory work, thorough impact assessments and detailed regulation of its own.
(Explanation of vote abbreviated in accordance with Rule 170)
Firstly, it should be noted that the lack of equity capital in the banking system was a key factor in the crisis, hence the importance of increasing it. I therefore voted for this report. Indeed, the latter is firmly opposed to the notion of the privatisation of profits and the nationalisation of losses, or their carry-over to society as a whole. The current system, particularly remuneration policy within the banking system, favours a high-risk approach. Indeed, excessive bonuses have led to the short-term search for profit, at the cost of the medium- and long-term stability of the financial system. This report judiciously explains, for example, that remuneration must be based on incentive systems and not on guarantees given to employees regardless of profits and losses made. Furthermore, it rightly seeks to establish a remuneration committee within the enterprise in order to improve transparency and information and also defend long-term interests.
The new rules on bank bonuses adopted by the European Parliament ought to put an end to the policies for awarding incentives in this system, even including when excessive risks are taken.
I welcome these measures two years after the financial crisis started, during which time the bonus culture has had serious adverse consequences on the global economy, with every taxpayer in Europe now having to pay. The banking system could be quick to accuse the European Union of interfering in its own policies. However, all the EU is doing is protecting taxpayers at a time when the banking system has taken care of its own interests on many occasions, ignoring those of the consumers. Changing the thinking behind awarding bonuses in the banking system, based on an assessment of banks' long-term rather than short-term earnings, will partially protect Europe from economic shocks.
In addition, every banking institution must behave responsibly and accept that there must be an appropriate correlation between fixed pay and the value of bonuses.
I welcome the fact that Parliament has also decided that there needs to be a fair correlation between bonuses and pensions policy. It is normal for bankers to receive a pension which is commensurate with the results achieved by the financial institution they managed.
I voted in favour of the motion for a resolution as I believe that credit institutions and investment businesses should require a commitment from their employees not to use personal cover or insurance strategies to compromise the effects of alignment, given the inherent risk in how they remunerate employees. I also voted as I did because I agree with the principle that the measures for which there is provision in this directive are steps in the reform process in response to the financial crisis. In accordance with the conclusions made by the G20, the Financial Stability Board and the Basel Committee on Banking Supervision, new reforms may be necessary, including the need to create countercyclical buffers, dynamic reserves, the key aspects underlying the calculation of capital requirements set out in Directive 2006/48/EC and additional measures for risk-based requirements for credit institutions, to help prevent leverage in the banking system. To ensure adequate democratic supervision of the process, Parliament and the Council should be involved in this process in an effective and timely way.
Increasing the capital of financial institutions is important if customers are not to be harmed or lose their investments should the institution fall into difficulties. However, it must be borne in mind that this increase in capital should not be so disproportionate as to lead to a lack of liquidity in financial institutions. This would have serious consequences for the general market, and that is why this issue should be given serious thought.
The stability and financial sustainability of the banking sector are absolutely critical to the development of the real economy. The current global crisis has revealed weaknesses in the banking system and called its credibility with the public and businesses into question, in addition to the negative impact on Europe's productive and industrial capacity and on the financial stability of the Member States themselves. At the root of the financial crisis was excessive exposure to risks brought on by banking operating rules, based on huge incentives for immediate results. These became increasingly unsustainable due to the lack of capital and the unregulated use of resources. In view of this, it is imperative to apply sound and ethically reasonable methods at the level of remuneration and incentives in the banking sector, so as to prevent the implementation of policies that encourage excessive risk-taking, coupled with the imposition of stricter requirements on capital for the trading book and resecuritisations.
It took a long time to approve the new rules on limits for bonuses, but these will only be applicable from January 2011, and rules on the banks' own funds from the end of this year. This is disappointing given that austerity measures affecting workers and most of the public have already been implemented, as at present in Portugal, Greece and other countries. That is the reason why we voted as we did, as a protest against this double-standard policy.
They are, nevertheless, limiting themselves to establishing stricter rules on bankers' bonuses and reinforcing rules concerning banks' own capital so that the latter are better prepared to face future crises.
Pensions policy is also covered by the new legislation. If an employee leaves the credit institution before the reform, the discretionary pension benefits will be retained by the credit institution for a period of five years as contingent capital.
Yet, bonuses will be continued even in the case of credit institutions which have to receive exceptional intervention from their respective governments. These bonuses will only be strictly limited to a percentage of net revenue, even though this is incompatible with maintaining a solid capital base and the aim of gaining public support at this opportune moment. This is unacceptable.
The legislation proposed to us today generally entails strengthening equity capital requirements according to the risks taken by financial institutions, and in regulating bonuses and other golden parachutes. I regret that it does not go far enough.
It does not, for example, set a ceiling on such bonuses or stipulate that they are not the essential part of remuneration, or prohibit certain so-called 'toxic' products. This legislation therefore does not go far enough, but is at least a step in the right direction. It is a pity that multiple reforms of the financial sector in the EU, albeit presented as urgent and indispensable, are delayed for reasons that are sometimes political.
One other concern: stipulating new, stricter rules is all well and good. However, will this be enough to place finance once more at the service of the economy? Nothing is less certain. Banks rushed to repay State aid without meeting their credit obligations to businesses and private individuals, so as to be able to pay exceptional bonuses. Speculation is rife, across the board, since those involved know that the taxpayer will pay whatever happens. It is no longer the rules that need to be changed, but the system itself.
I voted for the McCarthy report on bankers' remuneration, since the excessive search for short-term profits by an overly large financial sector profoundly destabilised the financial sector and contributed to the crisis. This text, adopted by an overwhelming majority of the European Parliament, imposes a ceiling on variable remuneration and allows up to 70% of traders' bonuses to be carried over to take account of the bank's long-term interests. This text therefore has a twofold objective: to stabilise the financial sector and place it once more at the service of long-term investment.
in writing. - Two years after the global banking crisis hit, we are only at the beginning of the real pain. Cuts are going to be implemented across the public sector with the resulting job losses, reduction in vital services and the associated impact on the wider economy. The citizens of Europe feel total distaste for the high-risk bonus culture which has permeated the banking sector and today's vote shows that this toxic culture must end.
I support the European Union's initiative to refocus the current remuneration policy on long-term success and more liability for decision makers. However, this must not lead to salary levels being set by politicians. This task should remain the responsibility of the existing structures within the banks, such as the supervisory board and the general meeting. Therefore, the proposed remuneration policy should not replace existing structures, but should supplement them where necessary, ensuring that this helps to improve the quality of financial decision making.
The aim of Mrs McCarthy's report is to control traders' remuneration and lay down new rules on the capital requirements for banks. This is just the latest attempt to regulate banks, the previous regulations having been completely ineffective. These measures are just window dressing. New regulations will have no remedial effect because the banks will just bypass them again.
The excessive remuneration of traders can only be stopped if banks are prohibited from trading their own capital. This would involve banks' deposit-taking activities being hived off from their investment arms and a ban being introduced prohibiting the two arms from lending to one other. The largest financial institutions must be reduced in size so as to prevent them from abusing their dominant position. Banks must be subject to the 100% capitalisation requirement; they would then only be able to lend what they have. Increasing the money supply must be the state's responsibility and the state must be prohibited from bailing out banks facing bankruptcy. Only if these conditions are imposed will bankers start to take responsibility and carefully assess the risks they take.
Every business sector should be concerned with providing good results for its shareholders. However, the financial crisis which began in 2008 alerted people to the fact that some financial institutions have management practices that are geared towards making easy money in the short term without measuring the damage that this could cause to the financial health of the institution. Moreover, many of these financial institutions did not have enough capital for them to bear their trading portfolios and resecuritisations, using leveraged systems in an uncoordinated manner, and thus significantly increasing the risk of operations. I am voting in favour of this legislative resolution so that situations where financial institutions are drained of capital do not recur, and so that remuneration policies are reviewed and framed within more responsible objectives.
My position on the report under discussion by Parliament is motivated, among other things, by the conviction that with regard to banking, in order to protect the market and savings, we need to set out new capital standards both for resecuritisations and trading books, so as to increase coverage and guarantees against the risks assumed by banking institutions.
Sticking with the banking sector, I feel that the introduction of rules concerning retribution policies is desirable, so that pay and bonuses paid to directors are limited and, in any case, proportionate to the operating results and long-term financial position of credit institutions. This would have beneficial effects, such as persuading managers not to follow overly speculative and risky policies, which would benefit not only individual institutions but also the markets overall.
The report demands stricter capital requirements as guarantees for risky financial products. The crisis has taught us that we must be careful when dealing with risky financial products. I therefore voted in favour of the report.
I voted in favour of the third revision of the Capital Requirements Directive (CRD3) on the capital requirements of financial institutions. The proposal contains a whole series of innovations aimed at adapting and safeguarding the financial system in the event of future risks and crises.
I agree with increasing the capital requirements for trading book (short-term resale activities by financial institutions) and resecuritisation activities. I welcome, therefore, the inclusion of penalties and caps in relation to remuneration policies and, in particular, on bonuses, to discourage practices that promote unacceptable and unmanageable risks.
I believe it is only fair that banks which have received public support shall not be allowed to pay bonuses to their directors until that aid has been repaid in full. Moreover, salaries of the directors of these banks will not be able to exceed EUR 500 000 per year. The fact that bonuses will not be able to exceed 50% of a director's total remuneration seems to me to be appropriate and respectful of European citizens and taxpayers.
The European Parliament has just adopted a directive restricting bonuses within the banking sector. From January 2011, only 30% of a bonus may be paid in cash, and at least half must be paid as shares or capital that will be available to the bank in case of difficulty. In addition, variable incentives must also be provided in line with salaries. The rules adopted today strengthen banking sector capital requirements. This means that, two years after the global financial crisis, these new rules will transform the bonus culture and put an end to incentives that lead banking executives to take excessive risks. A high-risk, short-term bonus culture damages the economy, and it is taxpayers who end up having to pay. As the banks have not managed to introduce reforms, we have to do the work for them.
in writing. - This report has been a long time coming. It is extremely important that we cover this topic with EU agreements spanning all Member States.
I support the action of the European Union in reorganising the current remuneration policy to provide long-term success and more accountability for decision makers. However, this must not lead to a situation in which policy determines salaries. This should remain the task of the authorities which are already in place, such as the board of governors and the general meeting of the banks. The proposed remuneration policy must therefore not replace existing structures, but at most complement them where necessary, insofar as this is beneficial to the quality of economic decisions.
I voted in favour of the proposed Council regulation, in particular, the amendments adopted by Parliament, as I believe that the European Central Bank (ECB) should ensure that there are sufficient human and financial resources to perform the functions of the secretariat. This means ensuring a high quality of employees, reflecting the broad scope of the European Sectoral Risk Board (ESRB) and the composition of its general council. The ECB should also ensure that the secretariat has equitable funding from its own resources. I also agree that all elements of the secretariat should be required not to divulge information subject to professional secrecy, even after the termination of their duties under Article 8 of Regulation (EU) No .../2010 [ESRB] so as to preserve the objective set out in Article 6 of the present regulation.
The need to ensure conditions for stronger and more effective European supervision of financial markets has gained strong backing in Parliament, which has become greater and more evident as the current economic and financial crisis has progressed. A country-based surveillance system, based on the individualistic perspective of each Member State, looks increasingly inoperable and unreliable given the global coverage of financial markets, which are becoming increasingly integrated with one another as they develop. I therefore support this proposal for a legislative resolution by Parliament. Adequately equipped with technical support and building the capacity and resources of the European Central Bank, the European Systemic Risk Board (ESRB) will undoubtedly have a decisive role in the EU to act earlier and more rapidly by analysing information about the development of systems and identifying possible risks. This will be essential in preventing new crises, or, if they are inevitable, mitigating their negative impacts and quickly finding ways to reverse the trend.
With regard to capital movements, the effects of globalisation have had a major influence on financial markets. In fact, apart from adopting the role of controlling inflation, central banks were obliged to introduce a new objective on their agenda, that of stabilising the financial markets.
The crisis has highlighted important gaps when it comes to supervision. Unfortunately, it was not possible to prevent the accumulation of excessive risk in this sector. At the same time, there were numerous weaknesses at macro-prudential supervision level.
I voted for the report because I believe that a new financial sector which will entail integrated micro-prudential supervision is an absolute must. This will enable us, in future, to successfully identify and prevent future risks capable of threatening financial stability at European level.
Of course, it is essential to increase the amount of cooperation on monitoring the constantly growing European financial market. Large current account deficits at the EU's expense and property bubbles within the Union have put further strain on the EU, which has already been hard hit by the financial crisis and budget deficits. It may seem sensible to propose that warnings are issued in advance, for example, when property bubbles of this kind begin, but it is doubtful that this will actually have any effect. There were warnings of an impending property bubble some time ago in the USA and this had no impact on the financial markets. So we will soon have a new financial supervisory body which cannot take any measures or impose any sanctions. In addition, there are doubts about its actual powers. This solution does not seem to me to have been fully thought through and this is why I have abstained.
In order to safeguard European financial stability, it is essential to set up some kind of transnational supervision. Only a European macro-supervisory body could have discovered that the unsustainable increase in debt, real-estate bubbles and major current account deficits constituted serious risks for macro-economic and financial stability. By creating a new micro-prudential supervisory body, it will be possible to contain the risk of further financial crises.
This is a dubious regulation insofar as two new supervisory authorities, the macro-prudential European Systemic Risk Board (ESRB) and the micro-prudential European System of Financial Supervision (ESFS), are being created. The ESRB will not be able to impose measures or penalties on Member States or financial institutions, and its warnings will not be binding. The ESFS should be guaranteed by the European Central Bank (ECB). I therefore voted in favour of referral back to committee.
in writing. - I support the strategy adopted by the rapporteurs on the so-called Financial Supervision Package. MEPs have just voted in plenary on amendments to the texts setting up the EU's new supervisory architecture, tabled by the four main political groups (EPP, S&D, ALDE, Greens). The EP has decided not to vote on a legislative resolution in order to leave open the possibility of a first reading after the summer recess. The message is clear: Parliament is willing to negotiate, but it is united in its view that the European authorities must be equipped with sufficient powers to prevent future crises and to strengthen the Single Market.
The ball is now firmly in the Council's court to come forward with the necessary compromises. This gesture is a final endeavour on the part of the rapporteurs to help the new Belgian Presidency - whose efforts to date we applaud - move the Member States to a more satisfactory position.
in writing. - The ECR fully supports the establishment of the European Supervisory Architecture, and particularly the ESRB and the single rule book for financial services within the EU. Although the group felt able to lend its support to the majority of the compromise text, there are some areas in which dialogue with the Council and Commission had advanced further than the text reflects. The ECR looks forward to continued dialogue from all sides to reach a first reading agreement which all Member States feel able to support.
I abstained on the so-called 'financial supervision' package. Although it contains several minor supervisory measures, the proposed responses are insufficient to deal with the current crisis and would be even less able to prevent future crises.
It is not enough to simply create new bodies to regulate the financial sector. The fact that the General Council of the European Systemic Risk Board (ESRB) is composed exclusively of representatives from the ECB, the Commission and the national central banks, without any Parliamentarians, speaks for itself, particularly as this new body would have to work in close collaboration with the IMF and the G20, but would not have any contact whatsoever with the Committee of the Regions or the social partners.
Instead of strengthening a Stability Pact, which is now just an austerity pact, it is time to call it into question, to actually supervise the financial markets and the ECB and to implement new economic and social policies focused on job creation and the fight against poverty.
The public debt crisis reveals the failure of current policies. Now is the time to draw conclusions from these policies.
I fully support the content of this report and I have therefore voted in favour. I endorse the passage in the report affirming that in order to be effective in supporting interventions, an EU crisis management framework requires a common set of rules, appropriate expertise and financial resources, which should therefore also be the key pillars of the proposed priority regime for cross-border systemic banks.
I voted in favour of this report since it affirms several principles that I support, particularly the fact that responses to banking difficulties must not weigh down the taxpayer but must firstly be taken in hand by the banking sector. Trust is also a principle that this report seeks to consolidate; trust for financial markets in respect of Member States, but also mutual trust among the 27 Member States. Finally, through this report I supported initiatives that are already ongoing, such as the preparation of compulsory emergency plans by every establishment within the colleges of supervisory authorities and the choice of a stability fund (financed by the private sector and managed by the public sector) instead of a banking levy.
The difficulties afflicting the world's economic systems have dragged employment levels in Europe to historic lows and put the role of the banking system under discussion. At a time like this in which the warning signs of this crisis were given by financial scandals and its causes were found in the fantasy land of financial engineering to the detriment of investors and their savings, I cannot but support Mrs Ferreira's report. The report with recommendations to the Commission on cross-border crisis management in the banking sector responds not only to the need to protect consumers and their savings, but also to the need to guarantee a single framework of harmonised rules, the uniform application of European law, a common culture of supervision and a coordinated response to crisis situations.
I voted in favour of the resolution as I agree with the recommendation that Parliament made to the Commission to present Parliament with one or more legislative proposals relating to an EU crisis management framework, an EU financial stability fund and a resolution unit by 31 December 2010, pursuant to Articles 50 and 114 of the Treaty on the Functioning of the European Union. These should be in accordance with the recommendations set out in the Annex, taking into account the initiatives taken by international bodies such as the G20 and the International Monetary Fund, so as to ensure equal operating conditions worldwide, and based on a thorough analysis of all available options, including an impact assessment. I believe that the mechanisms for financial sector supervision that currently exist within the EU and at international level have proven ineffective in the prevention or sufficient containment of the effect of contagion. The participation of shareholders and then creditors is essential in the redistribution of costs in order to minimise the costs borne by taxpayers as a result of crises in financial institutions and markets. Moreover, a strong internal financial services market is crucial to the global competitiveness of the EU.
In the context of the crisis, I believe it is important to make provision for new mechanisms that can prevent considerable damage to consumers and increase the transparency and security of financial markets. I therefore support the creation of a European crisis management framework, along with a common set of rules to be followed by national supervisory authorities. The creation of a risk assessment panel and criteria for such evaluation must be well defined before the event and with the necessary caution. This is the only way to ensure that there will be no additional occurrence of risk for any institutions that start going through hard times. This cannot be exacerbated by information that is extemporaneously known by the market. If that happened, it would mean running the risk of falling into failure, which is totally undesirable.
This report limits itself to asking the Commission to present one or more legislative proposals by the end of the year on cross-border crisis management in the banking sector, an EU financial stability fund and a crisis resolution unit. Although it comes with a number of recommendations, it constantly refers back to the initiatives adopted by international bodies such as the G20 and the International Monetary Fund. That is, it respects the principles of international capitalism.
Of course, it recognises that regulating, at EU level, crisis management in the banking sector is insufficient and that existing supervision mechanisms for the financial sector in the EU and at international level have been proven ineffective in preventing or sufficiently containing the contagion effects. That is putting it mildly, given the obvious facts of what we are experiencing.
Therefore, the European Parliament stresses that the EU will have to reach a consensus about who does what, when and how in the event of a crisis in financial institutions.
It then states that in a crisis, the EU's legislative framework should help to safeguard financial stability, minimise the burden on taxpayers, preserve the core banking services and protect depositors. However, concrete and effective measures that turn these words into action continue to be postponed.
The main objective of Mrs Ferreira's report is not to manage crises efficiently but to stop them being resolved by governments. It was fortunate, however, that governments took things in hand quickly, without waiting for the Commission to stir from its slumber, entangled as it was in its bureaucratic dogma, focused on competition and its hatred of subsidies, stunned by its inability to have seen the crisis coming, even though it was foreseeable for a year.
European institutions were entirely useless in the emergency. Heads of State or Government had the courtesy to drag Mr Barroso into meetings that counted. However, whether you like it or not, decisions were taken at intergovernmental level. I am not saying that government decisions were perfect: they had the merit of being taken, and taken quickly. And I am certain that the report's provisions can neither erase the failings of the past nor guarantee efficiency in the future.
This period of crisis has highlighted that the European Union did not have the capacity to manage efficiently and effectively crises triggered at the level of cross-border financial institutions. The most glaring example of this is the bank recapitalisation and guarantee measures which were adopted on an ad hoc basis in the EU. I voted for this report because I believe that a European framework needs to be created for managing crises, which will include common legislative norms that apply to all banking institutions carrying out their business within the EU. Furthermore, I think that these norms should promote the financial system's stability and strengthen the financial services internal market and its competitiveness.
Ever increasing economic globalisation and the cross-border nature of many of the large financial groups have led to systemic risk and the risk of contagion that were not properly safeguarded before the severe financial crisis swept the globe. The legislative framework that has now been adopted should help to safeguard financial stability in cases of crisis, minimise the burden on taxpayers, preserve the core financial services and protect depositors.
Long before the financial crisis, warnings were given that the vision of unrestricted liberalism in the financial sector was highly risky. Since the occurrence of the domino effect in the banking crisis, it has become clear that there is an urgent need for action in this area. It is true that it is important to improve and coordinate the supervision of the financial markets. However, the structure of the banking sector differs significantly from country to country. The type of crisis management which is effective in one country may be completely unsuitable for another. I am opposed to undifferentiated uniformity and bureaucratic centralism. The proposed measures go too far in this direction and could have a counterproductive effect. Therefore, I have voted against the report.
European leaders are agreed that it is essential to take radical action to guarantee stability in the financial system. This is the result of strong pressure from EU citizens, who are appalled at what has been going on in the banking sector. The consensus at the bottom has caused the consensus at the top. The motion for a European Parliament resolution with recommendations to the Commission on cross-border crisis management in the banking sector is a set of minimum demands. In addition, it is the voice of reason, and the European Commission should listen to it carefully. Public institutions must not wash their hands of the situation which exists in the banking sector. They look after the interests of EU citizens who use banking services. There are four main recommendations: establishing a framework of action to be taken in a crisis, regulation of cross-border systemic banks, creation of an EU financial stability fund and setting up a resolution unit are unquestionably steps in the right direction, which is why I decided to endorse the report.
in writing. - I supported the report led by Ferreira according to which we, the EP, request the Commission to submit to Parliament by 31 December 2010, on the basis of Articles 50 and 114 of the Treaty on the Functioning of the European Union, one or more legislative proposals relating to an EU crisis-management framework, an EU financial stability fund and a resolution unit, following the detailed recommendations made in the Annex thereto, taking into account initiatives taken by international bodies, such as the G20 and the International Monetary Fund, in order to ensure a global level playing field and based on a profound analysis of all alternatives available, including an impact assessment.
in writing. - This report is extremely important - to provide the marketplace with the certainty that it needs.
Last year, Lithuania and some other EU Member States that have suffered a similar fate went into decline and have not yet reached the bottom. We still do not know the ultimate consequences which may be very grave. Jobs were lost, businesses went bankrupt and many of our citizens are still having to endure painful reforms. Too much of the burden of the crisis fell on taxpayers' shoulders. All of this would have been avoidable had there been the necessary international crisis management rules in the banking sector. Current EU and international financial sector oversight mechanisms were ineffective in trying to stop the crisis or stemming it sufficiently. We are all in the same boat - we must take robust measures in order to create preventive procedures and safety nets which would ensure the sustainability and stability of the financial system. This attempt should cover at least three things: firstly, an effective EU surveillance structure, linked to the European Systemic Risk Board; secondly, the creation of a strict EU code of conduct in the areas of management, suitable expertise and financial resources, so that EU crisis management procedures which support interventions are effective; and thirdly, an essential measure to standardise business conditions throughout the EU. Only then will it be possible to implement the monitoring of business conditions equitably throughout the EU. Most importantly, Lithuania and other EU Member States must manage their public money effectively, transparently and responsibly. We must regain public trust and restore our countries' economic self-esteem.
I voted in favour of this report as I am convinced that the European institutions should make a more organic and structured effort to guarantee sound financial stability. In particular, I fully agree with the passage in the text which affirms that real progress will have to be made on fiscal and structural policies in the individual Member States, and on establishing a new, stronger framework for economic governance, geared to preventing future occurrences of similar crises, as well as increasing growth potential and sustainable macro-economic rebalancing in the EU.
To avoid the onset of economic crises in the future and, consequently, encourage growth potential and macro-economic rebalancing within the EU, it is essential to make progress in terms of fiscal and structural policy in different Member States. I therefore voted in favour of this proposed resolution, since it correctly defines what is at stake and the steps to be taken to improve the supervisory framework. The future supervisory framework must therefore seek to ensure sustainable public finances and economic growth, competitiveness, social cohesion and a reduction in trade imbalances. For this to happen, we must remove the structural problems facing the EU. This proposed resolution seeks therefore to overcome the problem of internal imbalances and unsustainable debt, and also to redress important disparities in terms of competitiveness among Member States.
I voted in favour of the resolution as I believe it is vital to request that the Commission solicit an impact assessment from the European Financial Stability Fund, particularly on the functioning of markets for eurobonds and their spreads. It also calls on the Commission to evaluate the feasibility and accountability for the decision-making process with regard to the financial Special Purpose Vehicle (SPV), with a view to a longer-term solution. I also believe that when developing their economic policy, all Member States, especially those that form part of the Economic and Monetary Union (EMU), should bear in mind both the effects of these policies on a national level and the implications for the EU, and, in particular, for the Member States of the EMU.
I voted against the proposal to set up a European Financial Stabilisation Mechanism, because setting it up, with the assistance and the decisive role of the IMF, is outside any institutional provision. It creates a major problem in designing the Union's financial policies and is an excuse for a new attack against the workers. Recourse by Member States of the EU to this mechanism presupposes the application of harsh austerity programmes which take away income from and abolish the labour and insurance rights of the workers.
By contrast, if we are to have a Europe of social cohesion and solidarity, the Stability Pact urgently needs to be repealed, the ESF needs to be put under political, parliamentary control and the Community budget needs to be increased, in order to support the workers, pensions, farmers and the unemployed and promote real viable growth.
I did not vote for the resolution on the European financial stabilisation mechanism. This mechanism, created out of nothing and in a rush last May at the height of the Greek bond crisis, was a major step forward in economic governance of the euro area. However, on this question, our Parliament has shown a serious lack of vision. Several key amendments were rejected, including, in my view, the most important, namely that amendment seeking to place this system on a lasting footing through the creation of a European Monetary Fund, the first step towards a European bond market, which I have called for on several previous occasions. Similarly, it surprises me that our Parliament should refuse to recognise the positive role played by the ECB throughout this period, particularly in deciding to buy back sovereign debt on the secondary market, which helped to ease tension on the bond market. Finally, this resolution, without legislative muscle, creates a wholly timorous image of our Parliament, whereas the Commission, in concert with the Council, is working on the contrary to maintain this mechanism indispensable for the stability of the euro over the long term.
I voted in favour of the motion for a resolution on the European Financial Stability Facility and European Financial Stabilisation Mechanism and future actions, as I think it is vital to define a new framework for economic governance. It should be solid, and prevent future crises and promote a sustainable economy within the EU.
We voted against this resolution because it not only fails to recognise the responsibilities of European institutions in the current crisis, but it also persists with measures that do not correspond to the fundamental problems that the people are facing, especially workers, the unemployed and more than 85 million people in poverty.
The resolution then insists on policies that are at the heart of the current situation, with emphasis on strict compliance with the Stability Pact, the European Central Bank (ECB) and its false independence and insistence on economic governance which is aimed solely at strengthening the financial and economic groups of the great powers that are already the de facto masters of the European Union.
However, we stress the relevance of some of the questions and requests from studies and information to the European Commission and the ECB. Yet this does not solve the issues or change the policies. Unfortunately, some proposals that were more incisive and critical of the role of the European Commission were rejected.
This report is evidence of the good sense that prevails on at least one point: a debt crisis cannot be resolved by piling on more debts. However, the financial stability mechanism dreamt up by the Council and approved by this report makes the granting of new European loans subject to the implementation of economic and financial reforms based on the policies which created this crisis. This report is therefore absurd. Furthermore, it welcomes the austerity plans established and the proposals from the Commission on upstream supervision of national budgets and increased penalties for failure to apply the Stability and Growth Pact.
This report therefore proposes violating the sovereignty of the people and the nations. The role of parliamentarians is to defend the interests of the people, not those of failed elites. I am voting against this text.
The severe financial crisis has highlighted a weakness in protecting the stability of the euro. The repeated attacks by speculators on countries in the euro area that were most exposed to the crisis revealed that it was not prepared to react in time to such attacks. This measure of the Stability Fund is essential to restoring confidence in the markets so that the Member States that make up the euro area can use competitive prices to succeed in achieving the desired outcome following the crisis.
This resolution on the European Financial Stability Facility, the European Financial Stabilisation Mechanism and other future measures reads like a horror story. It shows that the political establishment, which is made up of Social Democrats, Conservatives, Liberals and the united left, has learnt nothing from the financial and economic crisis. It also demonstrates very clearly that the establishment is now ready to repeat the mistakes which have led to this crisis. For example, when the euro is described as a security anchor, this turns reality on its head. Forcing very different national economies to work together has actually destabilised financial policy. The interest spreads that we hear so many complaints about are completely natural. They are a representation of the economic strength of a state or, from the other perspective, the risk for investors.
Tough austerity programmes are now absolutely essential in order to resolve the budget deficits and balance the national budgets again. Eurobonds will further destabilise the euro area and turn the EU into even more of a transfer union. I am opposed to this, which is why I have voted against this resolution.
I reject the issuing of common European bonds. I therefore voted against the report.
in writing. - We voted in favour at the end, although I am concerned at the fact that two of our amendments (numbers 4 and 5) were rejected. In concrete terms, we wanted the resolution to say: 'Considers that there is a threat of a debt deflationary trap if uncoordinated and aggressive fiscal consolidation measures are implemented across the EU without proper account being taken of spillover effects' and 'Is extremely concerned, in this connection, about the social impact of faster-than-expected fiscal consolidation across the EU and particularly in vulnerable euro area Member States.'
The legislative package passed on the so-called regulation of the financial system in the EU neither can nor wants to regulate and control the financial markets. The allegations by the political representatives of capital about so-called regulation of the markets, in order to prevent another crisis, are yet another lie. Crisis goes hand in glove with the capitalist system. Today's crisis is already incubating the next capitalist crisis and it bodes worse. The legislative measures by the EU are not therefore designed for the purpose of regulation. They are an attempt to create new EU authorities and bodies for more effective intervention by the mechanisms of capital in the capitalist economies of the Member States. They form part of the package of measures by the EU and the bourgeois governments for stricter reform of the Stability Pact, so as to ensure that the anti-grassroots storm of capitalist restructurings needed by capital safeguard uniform, stable and inflexible application by the political powers of capital in all the Member States. The capitalist crisis and the anti-grassroots attack being unleashed by capital on the workers throughout the EU demonstrate all the more clearly the nature and character of the EU. They prove that the rotten exploitative capitalist system cannot be regulated; it can only be overturned by a broad social alliance between the working class and the grassroots.
Since the crisis erupted, we have been trying to find an effective solution to the current economic situation in the EU. We are debating new instruments for more effective supervision of financial markets and we are establishing a European instrument for financial stability. Are we, at the same time, aware of the risk that these centralised instruments will further restrict the principle of subsidiarity? There has always been a tendency here to prescribe to Member States what they should do. What is different today is that, under the heading of solving the negative effects of the crisis, pressure is being increased on Member States to agree to across-the-board solutions. Those who have reservations can sometimes be seen as saboteurs, and their arguments thus lose weight. However, what the well-known businessman Tomáš Baťa said about the economic crisis in the 1930s still holds true today: 'That which we have become accustomed to calling an economic crisis is another name for moral poverty. Moral poverty is the cause and economic collapse is the result. In our country, there are many people who think that the economic collapse can be cured by money. I fear the consequences of such an error.'
I voted for this draft resolution since I warmly welcome the opening of membership negotiations with Iceland. Indeed, that country has a solid democratic culture within which the defence of human rights and the protection of individual liberties have already been applauded by the European Union. Membership is as much in Iceland's interest as our own. For example, Iceland can serve as a good example to the EU in terms of environmental policy. I readily acknowledge that some points require further clarification. In particular, greater independence of the judicial system will be necessary, as well as a reduction in the rates of unemployment and inflation, which are still too high. However, Iceland has shown a clear willingness to address remarks made by institutions and that is why I welcome this initiative by the Council to open membership negotiations.
We have every reason to welcome the opening of negotiations on Iceland's accession to the EU. As a country with a long history of democracy and which is already linked to the EU by means of numerous agreements, Iceland would appear to be a very clear-cut case. By voting for the resolution on its accession, Parliament is sending a warm message of welcome to Iceland while, at the same time, reminding it, through an amendment, that it may only become a full member of the Union if it plays a constructive role in the abandonment of industrial whale hunting. (Iceland, like Norway and Japan, continues to fish the marine mammal despite the moratorium which was adopted 24 years ago by the International Whaling Commission.) All that remains for us to do is to convince the 300 000 Icelanders, rocked by the crisis, that they have everything to gain from joining us in the European project.
Over the last decade, the enlargement process has, in my view, accelerated too quickly. Particularly at such a tough time in which Europe must seek to somehow rebalance its economic and monetary actions, as well as find an internal political balance following the entry into force of the Treaty of Lisbon, the accession of new States seems to be far from the best way to help the Union to clarify its political present and future.
In the vote on Iceland's application to join the Union, I decided to abstain because, if nothing else, the report refers to a referendum which must take place in Iceland before going ahead with a possible accession.
The use of democratic methods is always the best way to carry out any political activity and any kind of initiative, particularly in a Europe in which many decisions are taken over the heads of its citizens. Despite being against the accession of Iceland to the Union on its merits, I therefore welcome the decision to give the sovereign people the choice to accept or reject a proposal which could potentially radically change the destiny of a nation.
I believe that Iceland's accession to the European Union is beneficial to both sides: Iceland will enjoy greater economic stability, while the European Union will play a more active role in the Arctic Region.
However, there are a number of shortcomings which Iceland needs to remedy by the time it joins. One of these is financial supervision reform. Iceland is part of the European Economic Area and applies the acquis communautaire in the single market. However, it needs to be fully complied with in the areas of assessing conformity, accreditation and supervision of the market. Another problem which needs to be tackled is the independence of the judiciary.
I voted for the resolution in the hope that Iceland will successfully meet these conditions which I regard as key to the EU's proper operation as a whole.
I am voting in favour of this report and the start of accession negotiations with Iceland. This is a country with a solid democratic tradition and a high level of alignment with the acquis communautaire. As set out in the Treaty on European Union, any European state, if it wishes, can apply to become a member of the European Union. Its integration into the EU is subject to its compliance with and verification of the membership criteria. In this respect, Iceland, as a member of the European Economic Area (EEA) and a signatory to the Schengen Agreement, is already at an advanced stage in implementing the acquis communautaire. Nevertheless, negotiations on key issues which are not covered by the objectives of the EEA, such as agriculture, fisheries or economic and financial policy, need to be seriously discussed so that Iceland can fully satisfy the membership criteria. It also emphasises the need for substantial reforms in the organisation and operation of the financial supervision system by the Icelandic authorities.
We have every reason to welcome the opening of negotiations on Iceland's accession to the EU. As a country with a long history of democracy and which is already linked to the EU by means of numerous agreements, Iceland would appear to be a very clear cut case. However, the EU enlargement process has, for too long, been dogged by pretend candidates. We have wasted a huge amount of time rambling on about obscure territorial conflicts (Croatia/Slovenia) and keeping the tally in the eternal battle over the name of Macedonia; we have botched negotiations on the accession of one half of Cyprus and been far too keen to welcome states still blighted by corruption. This is why we must dot the i's and cross the t's from the very start of the debate with our Icelandic friends. This is what Parliament has done by sending a warm message of welcome to Iceland while, at the same time, reminding it that it may only become a full member of the Union if it plays a constructive role in the abandonment of industrial whale hunting. (Iceland, Norway and Japan continue to fish the marine mammal despite the moratorium which was adopted 24 years ago by the International Whaling Commission.) All that remains for us to do is to convince the 300 000 Icelanders, rocked by the crisis, that they have everything to gain from joining us in the European project.
Parliament is giving its verdict on the opening of negotiations on accession to the EU in a resolution which highlights the positive aspects of this application.
Iceland, with its strong democratic and parliamentary tradition, has nothing to gain from acceding to the EU.
As a member of the Delegation for relations with Iceland, I am voting in the interests of that country; in other words, I am voting against this resolution and against its accession.
Indeed, the country's entire fishing and agricultural tradition, essential for its economy and a symbol of its identity, is at risk of being sacrificed on the altar of the CAP and the common fisheries policy. As a people who have always been anxious to preserve their independence and sovereignty, Icelanders are in danger of falling out of the frying pan into the fire when the EU imposes its 'acquis communautaire' and its accession conditions on the island, which has already been severely rocked by the financial crisis.
I voted for the motion for a resolution on the request for Iceland to accede to the European Union because, given Iceland's democratic culture, the possibility that it might join the EU could be beneficial to both parties.
Iceland is a country with an old and strong democratic tradition. I believe that the European Union can admit this country with an exemplary record of respect for the rule of law and deeply imbued with European culture and traditions, to which it has also contributed, to the benefit of all Member States. I believe that the European Union will be richer for admitting Iceland and that, from a strategic point of view, this will significantly contribute to a greater EU presence in the northern Atlantic and the Arctic region.
With today's vote, Parliament has also declared itself in favour of Iceland joining the EU. The accession process therefore continues at great pace. This vote emphasises the desire for negotiations on all aspects which are still open to be resolved positively. Whaling is one of the most sensitive issues to be dealt with. We understand that a small country may have its idiosyncrasies and that to upset the balance may be particularly difficult. That aside, I would have expected much wider support for Amendment 22. When it came to bluefin tuna, the European Parliament voted for a moratorium without worrying about the damage that this would cause to the Adriatic fleets. The position taken overstepped the mark and was indeed rejected in Doha by 73 votes to 43 with 24 abstentions. Now, when called on to protect whales, it is amazing that the majority was so narrow. I am sorry that even my own political group put a minus sign against Amendment 22 in its voting list. However, I would like to underline that the Italian delegation voted in favour of the call to stop whaling and abandon all reservations lodged with the International Whaling Commission.
I still believe that a country's accession to the EU requires true solidarity, not merely one-way solidarity offered by the EU to the candidate country. Accession must provide added value to all parties. My comment is of a general nature and is therefore not aimed specifically at Iceland. I wanted to comment more on the difficulties with which the EU is currently struggling. Certain existing Members of the EU are exhibiting strange behaviour, to say the least, treating the EU as a sort of dumping ground for their problems without worrying too much about the common interest. This kind of problem must be averted with future accessions if we wish to strengthen what remains of cohesion and of our ability to continue with European integration.
It is with much enthusiasm that I welcome the opening of membership negotiations between Iceland and the EU. While it was our intention to send a warm message of welcome to Iceland, which is already bound by numerous agreements and partnerships with the EU, we have made it clear, through a number of amendments, that it will have to improve its system of appointing the country's judges and supreme judicial bodies in order to satisfy the criterion and fundamental principle of the separation of powers and, above all, that it will have to stop whale hunting prior to membership. In addition, being a member of the Arctic Intergroup, I welcome the new influence that the EU will be able to exert as a result of this country's membership in terms of international strategy for the Arctic.
in writing. - Whilst I will be delighted should Iceland join the ranks of independent nations opting into the EU, today's resolution contains a glaring contradiction. Paragraph 25 rightly acknowledges Iceland's success in operating a responsible and sustainable fishing industry - in stark contrast to the EU's track record. It goes on to call for constructive negotiations on fisheries in order to reach a satisfactory solution, which could presumably include a CFP opt-out. Paragraph 26, however, encourages Iceland to start adopting EU-style mechanisms to facilitate its entry into the CFP. To suggest that Iceland should ditch its responsible, sustainable practices in order to adopt the EU's failed system is ludicrous. The EU should take lessons from Iceland's successful national control, not impose failure on a proud fishing nation.
I voted in favour of this resolution as Iceland's accession would offer the European Union the chance to play a more active role in the Arctic Region and would contribute to the multilateral governance of this area. I hope that negotiations will be conducted in a constructive manner and will give Iceland the opportunity to move closer to the European model. Given that national public opinion on EU accession has changed considerably since the option presented in the summer of 2009, and the level of opposition to accession has never been so high, I believe that the authorities should organise, in the near future, a broad information campaign about the implications of this process because this will allow Icelanders to have their say during the future referendum on accession, in full possession of the facts.
I have too much respect for the Icelandic people to hope that they join a Europe which will not be acting in their interests but in the interests of an elite. Icelanders are already suffering from their government's betrayal; a government which ignores the sovereign decision made by Icelanders, 95% of whom rejected the law compelling them to pay for the losses suffered by Icesave's British and Dutch customers. Why would they agree to join an EU that encourages them to accept this disregard for the popular will? According to the latest polls, 57.6% of Icelanders are opposed to joining the EU. I understand them. This is not the kind of Europe they should join.
The start of talks for the accession of Iceland to the EU is good news for all those who argue that the enlargement of the EU is its natural destiny. There is evidence that past enlargements have been a success not only for the EU area, but also for its Member States. For its part, Iceland is a country with which we have maintained good relations for many years, since 1973, and it is also a signatory to the Schengen Agreement and the Dublin Agreement, which means it has already adopted a large part of the acquis communautaire. However, some work remains to be done, especially in the economic and financial area, and in relation to the judicial system.
The EU must not, under any circumstances, be burdened with Iceland's debts. The Icelanders will have to do their homework and dismantle their mountain of debt. However, Iceland, in contrast to Turkey, is a European country and has participated in the EEA for 15 years. Even on the controversial subject of fishing policy, it has been possible to make advances. I have therefore voted in favour of this report.
I was and am a supporter of enlargement of the European Union with new countries. The Union must not be an exclusive club. Therefore, I welcome the work of the Icelandic Government towards accession to the European Union. Indeed, it is difficult to imagine a less controversial candidacy than that of Iceland. The fact that Iceland belongs to the European Free Trade Area is also of enormous significance. For this reason, Iceland's road to membership of the EU should be the shortest ever. In addition, it is hard to forget the contribution which Iceland has made to European cohesion. The tangible effects of EFTA grants are to be found in Poland and other EU countries at almost every step. In view of these facts, I decided to endorse the motion for a resolution to wind up the debate on statements by the Council and Commission pursuant to Rule 110(2) of the Rules of Procedure on Iceland's application for membership of the European Union. I would also like to voice the hope that votes in Parliament will soon be taking place in the company of Members from Iceland.
I voted in favour of the resolution to begin negotiations for Iceland to join the European Union. Geographically, Iceland is already in Europe and membership of the EU is nothing but the normal conclusion to a natural pathway. The recent economic crisis put Iceland in serious difficulties and also created some tense moments with certain EU Member States due to the collapse of several banks in which European citizens had invested. As a result of that, the European Union can step in to find a solution. Membership of the European Union will ensure that Iceland is subjected to controls, and to a common market and rules. Clearly, various things need to be borne in mind during the negotiations, including the problems of fishing quotas, whaling and the supply and management of energy resources.
I am very satisfied that the European Parliament has adopted our proposal that Iceland's membership of the EU should involve the ending of whaling. Specifically, the European Parliament is advising Iceland that whaling does not conform to Union rules, and is asking the country to put an end to the practice. It is also asking Iceland to set aside the country reserves presented to the International Whaling Commission. Otherwise, I give a positive welcome to the recent decision by EU leaders to begin membership negotiations with Iceland, so that it can become the 28th Member State. With today's vote, we are emphasising that the issue of compensation to the British and Dutch following the collapse of the bank Icesave should be resolved bilaterally.
Members have given a favourable welcome to the decision by the European Council on 17 June of this year to begin negotiations on Iceland's membership of the EU. Parliament is also emphasising the fact that Iceland's membership would enable the EU to play a more active role in the Arctic, while stressing the country's 'strong democratic culture'. Iceland is part of the Schengen Agreement, is a member of the North Atlantic Treaty Organisation, and has had a free trade agreement with the EU since 1973.
Ladies and gentlemen, I am sure that many of you are familiar with Article 49 of the Treaty on European Union, which states that any European State may apply to become a member of the Union. Lithuania is a relatively young EU Member State and I feel it would be selfish and hypocritical to slam the door behind us. However, before Lithuania could join the EU in 2004, it had to carry out considerable reforms and agree to painful compromises in order to meet the Union's accession criteria. The same awaits Iceland. The political and economic earthquake which led to the collapse of the Icelandic banking system in 2008 was a clear warning to the whole of Europe. Iceland is now trying to recover, but it still has a long way to go before its economic stability will be rebuilt. Compensation for Icesave account holders and the repayment of debts to some EU Member States are a good start. This is also important in order to regain society's trust both in their own country and abroad. Iceland itself has something to offer and that includes its strong democratic tradition, which doubtless would enrich our Union.
Iceland is making a significant contribution to EU environmental and energy policy - the pursuit of renewable energy and its experience combating global warming. It is up to Iceland whether it meets the accession criteria and, in fact, decides to join the Union. In the meantime, we should further strengthen our relations with this country and continue cooperation between the European Parliament and the Althing, the Icelandic Parliament.